Exhibit 10.75

UNIFIED GROCERS, INC.

CASH BALANCE PLAN

(Generally effective January 1, 2010)

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I     NAME, DEFINITIONS & FUNDING POLICY

     2   

  Section 1.1:  Full Name

     2   

  Section 1.2:  Certain Definitions

     2   

  Section 1.3:  Other Definitions

     14   

  Section 1.4:  Funding Policy

     15   

ARTICLE II     PARTICIPATION

     16   

  Section 2.1:  Eligibility Requirements

     16   

  Section 2.2:  Participation

     16   

  Section 2.3:  Re-Employment

     16   

ARTICLE III     CONTRIBUTIONS

     17   

  Section 3.1:  Company’s Obligation

     17   

  Section 3.2:  Participants’ Contributions

     17   

  Section 3.3:  Payment Of Company’s Contributions To The Trustee

     17   

ARTICLE IV     HYPOTHETICAL ACCOUNT BALANCES AND CREDITS

     18   

  Section 4.1:  Participants’ Accounts

     18   

  Section 4.2:  Contribution Credits

     18   

  Section 4.3:  Investment Credits

     18   

  Section 4.4:  Accounts In General

     18   

ARTICLE V     VESTING

     19   

  Section 5.1:  Vesting In Accrued Benefit

     19   

  Section 5.2:  Period of Service Rules For Vesting Purposes

     19   

ARTICLE VI     BENEFITS

     21   

  Section 6.1:  Determination And Distribution Of Benefits

     21   

  Section 6.2:  Survivor Annuity Requirements

     23   

  Section 6.3:  Optional Methods Of Distribution

     27   

  Section 6.4:  Timing Of Distributions

     28   

  Section 6.5:  Postponed Retirement

     37   

  Section 6.6:  Distributions Due Missing Persons

     37   

  Section 6.7:  Transfers To Another Qualified Plan

     37   

  Section 6.8:  Distribution Limitations

     39   

  Section 6.9:  Limitations On Benefits

     41   

  Section 6.10:  Determination Of Present Value

     45   

  Section 6.11:  Coordination With Limitations On Contributions And Benefits

     45   

  Section 6.12:  Payment Of Benefits Through Purchase Of Annuity Contract

     45   

 

-i-



--------------------------------------------------------------------------------

  Section 6.13:  Funding-Based Limits On Benefits And Benefit Accruals

     46   

ARTICLE VII     TOP-HEAVY PLAN LIMITATIONS

     52   

  Section 7.1:  Application Of Top-Heavy Rules

     52   

  Section 7.2:  Definitions

     52   

  Section 7.3:  60% Test - Special Rules

     54   

  Section 7.4:  Minimum Vesting Requirement

     55   

  Section 7.5:  Minimum Benefit Requirement

     56   

ARTICLE VIII     THE COMMITTEE

     57   

  Section 8.1:  Members

     57   

  Section 8.2:  Committee Action

     57   

  Section 8.3:  Rights And Duties

     58   

  Section 8.4:  Information

     59   

  Section 8.5:  Compensation, Indemnity And Liability

     59   

  Section 8.6:  Administrative Expenses Of The Plan

     60   

  Section 8.7:  Resignation And Removal Of The Investment Manager

     60   

ARTICLE IX     AMENDMENT AND TERMINATION

     62   

  Section 9.1:  Amendments

     62   

  Section 9.2:  Discontinuance Of Plan

     62   

ARTICLE X     CLAIMS PROCEDURE

     65   

  Section 10.1:  Presentation Of Claim

     65   

  Section 10.2:  Notification Of Decision

     66   

  Section 10.3:  Review Of A Denied Claim

     66   

  Section 10.4:  Decision On Review

     66   

ARTICLE XI     MISCELLANEOUS

     68   

  Section 11.1:  Contributions Not Recoverable

     68   

  Section 11.2:  Limitation On Participants’ Rights

     68   

  Section 11.3:  Receipt Or Release

     68   

  Section 11.4:  Nonassignability

     69   

  Section 11.5:  Governing Law

     69   

  Section 11.6:  Headings

     69   

  Section 11.7:  Counterparts

     69   

  Section 11.8:  Successors And Assigns

     69   

  Section 11.9:  Gender And Number

     69   

  Section 11.10:  Merger, Consolidation Or Transfer Of Plan Assets

     69   

  Section 11.11:  Joinder Of Parties

     70   

  Section 11.12:  The Trust

     70   

  Section 11.13:  Special Requirements For USERRA

     70   

  Section 11.14:  Facility Of Payment

     71   

 

-ii-



--------------------------------------------------------------------------------

  Section 11.15:  Electronic Media

    71   

 

-iii-



--------------------------------------------------------------------------------

UNIFIED GROCERS, INC.

CASH BALANCE PLAN

Unified Grocers, Inc. (the “Company”) previously adopted the Retirement Plan for
Employees of Unified Western Grocers, Inc. (the “Unified Plan”). In addition,
effective as of December 31, 2001, the United Grocers, Inc. Pension Plan and
Trust (the “United Plan”) was merged with and into the Unified Plan. Also as of
December 31, 2001, additional Years of Benefit Accrual Service (as defined in
the Unified Plan) ceased and the accrual of additional years of Benefit Service
(as defined in the United Plan) ceased and no additional employees were eligible
to become participants in the Unified Plan. The Unified Plan, as it existed as
of December 31, 2001, including the merged United Plan, is referred to in this
document as the “Prior Plan.”

In addition, Associated Grocers, Inc. (“AG”) previously maintained the Cash
Balance Retirement Plan for Employees of Associated Grocers, Inc. (the “AG
Plan”). Because AG sold specified assets to the Company, effective as of
September 30, 2007, AG transferred sponsorship of the AG Plan to the Company.
The AG Plan merged with and into the Plan, effective as of December 31, 2008
(the “Merger Date”). Accordingly, effective as of January 1, 2009, the terms and
conditions governing the participants in the AG Plan (“AG Participants”) shall
be as set forth in this Plan. As to the AG Participants, the terms of the AG
Plan that existed prior to the Merger Date shall be effective through the Merger
Date. Also as of the Merger Date, the AG Participants shall have their Period of
Service (as defined in the AG Plan) determined and frozen, such that no AG
Participant may accrue any additional Period of Service after such date. In
addition, no additional employees shall be eligible to become participants in
the AG Plan after the Merger Date. An AG Participant’s Accrued Benefit under the
AG Plan shall be frozen as of the Merger Date and no AG Participant shall
receive any additional Pay Credits or Interest (as defined in Section 4.1 of the
AG Plan) after the Merger Date.

Nothing contained in this Plan shall be deemed to divest, or accelerate the
vesting of, the interest of any Participant or AG Participant or to deprive any
Participant or AG Participant of any rights that such Participant had as of the
execution date or the Effective Date of this Plan. The rights and benefits of
all Employees of the Company after the Effective Date shall be as set forth
herein.

The Company hereby adopts the following complete amendment and restatement of
the Plan, effective as of the Effective Date, which evidences the plan portion
of a cash balance pension plan and trust for the benefit of qualified employees
of the Company. The terms of the Plan are as follows:

 

-1-



--------------------------------------------------------------------------------

ARTICLE I

NAME, DEFINITIONS & FUNDING POLICY

Section 1.1: Full Name.

This cash balance pension plan shall be known as the:

UNIFIED GROCERS, INC.

CASH BALANCE PLAN

It is hereby designated as constituting a defined benefit pension plan intended
to qualify under Code Section 401(a). The Trust established in connection with
the Plan shall be known as the:

UNIFIED GROCERS, INC.

PENSION TRUST

Section 1.2: Certain Definitions.

As used in this document and in the Trust, the following words and phrases shall
have the following meanings, unless a different meaning is specified or clearly
indicated by the context:

“Account” shall mean the hypothetical account established for a Participant
pursuant to Article IV of the Plan.

“Accrued Benefit” shall mean the greater of: (a) a Participant’s Prior Plan
Benefit (if any); (b) a Participant’s AG Plan Benefit (if any); or (c) the sum
of (i) a Participant’s Cash Balance Benefit (if any); plus (ii) his or her Prior
Plan Benefit (if any), calculated using the actuarial assumptions contained in
this Plan, rather than the Prior Plan; plus (iii) his or her AG Plan Benefit (if
any) calculated using the actuarial assumptions contained in this Plan, rather
than the AG Plan. Despite the foregoing, in the case of an AG Participant who is
not, or does not become, an Employee on or after the Merger Date, such AG
Participant’s Accrued Benefit shall be determined solely in accordance with the
terms of the AG Plan in effect on the Merger Date.

“Actuarial Equivalent” shall mean the actuarially equivalent value of an amount
payable in a different form and/or at a different date computed by an enrolled
actuary retained by the Committee on the basis of specified mortality tables and
interest rates. Unless a different Mortality Table and interest rate assumption
is specified elsewhere in this document for a specific purpose or otherwise
required by law, an Actuarial Equivalent shall be computed on the basis of the
1971 Towers Perrin Forster and Crosby Forecast Mortality Table with an interest
rate assumption of 8% per annum. The actuarial assumptions may be changed from
time to time, based upon the advice of an enrolled actuary, by an amendment to
the Plan. No Participant shall be deemed to have any right, vested or nonvested,
regarding the continued use of previously adopted actuarial assumptions, except
as may be required by Code Section 411(d)(6). In addition, with respect to an AG
Participant’s AG Plan Benefit, “Actuarial Equivalent” shall have the meaning set
forth in the AG Plan as of the Merger Date, adjusted only if necessary to comply
with changes in the law (including, without limitation, the use of the
Applicable Interest Rate and Applicable Mortality Table as defined in this Plan
where required), provided, however, that, in the case of an AG Participant who
becomes an Employee on or after the Merger Date,

 

-2-



--------------------------------------------------------------------------------

Actuarial Equivalent for purposes of determining optional forms of benefit shall
be the factors used for this Plan.

“Adjustment Factor” shall mean the cost of living adjustment factor prescribed
by the Secretary of the Treasury under Code Section 415(d), as applied to such
items and in such manner as the Secretary of the Treasury shall provide.

“Affiliated Company” shall mean:

(a) a member of a controlled group of corporations of which the Company is a
member, as determined in accordance with Code Section 414(b) and the applicable
Regulations;

(b) an unincorporated trade or business that is under common control with the
Company, as determined in accordance with Code Section 414(c) and the applicable
Regulations;

(c) a member of an affiliated service group of which the Company is a member, as
determined in accordance with Code Section 414(m) and the applicable
Regulations; or

(d) any other entity required to be aggregated with the Company pursuant to the
Regulations under Code Section 414(o).

“AG Plan Benefit” shall mean an AG Participant’s frozen “accrued benefit” as
defined under the AG Plan and as determined as of the Merger Date. In
determining an AG Participant’s AG Plan Benefit, an AG Participant’s Account
Balance (as defined in the AG Plan), if any, shall be updated with Investment
Credits in accordance with Section 4.3 below for periods beginning on and after
January 1, 2009.

“Anniversary Date” shall mean the last day of each Plan Year.

“Applicable Interest Rate” shall mean the adjusted first, second, and third
segment rates applied under the rules similar to the rules of Code
Section 430(h)(2)(C) for the month of November of the Plan Year that immediately
precedes the date of distribution, or such other time as the Secretary of the
Treasury may prescribe, in accordance with Code Sections 417(e)(3)(C) and (D).

“Applicable Mortality Table” shall mean the table prescribed by the Secretary of
the Treasury in accordance with Code Section 417(e)(3)(B).

“Article” shall mean an Article of the Plan.

“Beneficiary” shall mean an AG Participant’s surviving spouse, or beneficiary
designated with spousal consent, if married, or, if none, the Participant’s
estate, with respect to a Participant’s AG Plan Benefit.

 

-3-



--------------------------------------------------------------------------------

“Benefit Commencement Date” shall mean the first day of the month in which an
amount is paid pursuant to Article VI.

“Break in Service” shall mean a Plan Year in which a Participant has fewer than
three months of Eligibility Service. A Participant’s Parental Absence shall be
considered in the same manner as provided under the definition of Period of
Severance.

“Cash Balance Benefit” shall mean, for a Participant who has not reached Normal
Retirement Age, the Participant’s benefit as of any valuation date on or prior
to the Participant’s Normal Retirement Date equal to a single life annuity which
is the projected value of such Participant’s Account as of such valuation date
divided by eleven (11). For purposes of this definition, “projected value” is
determined using the Plan’s current interest crediting rate and projecting to
Normal Retirement Date. Notwithstanding the foregoing, for a Participant who has
reached Normal Retirement Age, “Cash Balance Benefit” shall mean the
Participant’s benefit as of any valuation date equal to a single life annuity
which is equal to such Participant’s Account as of such valuation date divided
by eleven (11).

“Code” shall mean the Internal Revenue Code of 1986, as amended, and its
successors.

“Company” shall mean Unified Grocers, Inc.

“Compensation” shall mean a Participant’s Earnings during the Plan Year. Despite
the foregoing, “Compensation” shall not include (i) severance pay, whether paid
before or after the date a Participant ceases to be an Employee; (ii) any item
that would otherwise be Compensation but that is paid after the date a
Participant ceases to be an Employee; or (iii) automobile expenses
reimbursements. In addition to other applicable limitations set forth in the
Plan, and despite any other provision of the Plan, the Compensation of each
Participant shall not exceed the Compensation Limitation (defined below). The
Compensation Limitation is $245,000 (for 2009), as adjusted for increases in the
cost of living in accordance with Code Section 401(a)(17)(B). Annual
Compensation means Compensation during the Plan Year or such other consecutive
12-month period over which Compensation is otherwise determined under the Plan
(the “determination period”). The cost-of-living adjustment in effect for a
calendar year applies to annual Compensation for the determination period that
begins with or within such calendar year. If such a determination period
consists of fewer than 12 months, the Compensation Limitation will be multiplied
by a fraction, the numerator of which is the number of months in such
determination period, and the denominator of which is 12. If Compensation for
any prior determination period is taken into account in determining a
Participant’s benefits accruing in the current Plan Year, the Compensation for
such prior determination period is subject to the Compensation Limitation in
effect for such prior determination period.

“Contribution Credits” shall mean additions to a Participant’s Account described
in Section 4.2.

“Defined Benefit Plan” and “Defined Contribution Plan” shall have the same
meanings as given these terms under ERISA.

“Determination Year” shall mean the Plan Year.

 

-4-



--------------------------------------------------------------------------------

“Early Retirement Age” shall mean the date a Participant has attained age 55 and
has completed at least five Years of Service.

“Early Retirement Date” shall mean the first day of any month that is (i) after
a Participant ceases to be an Employee, (ii) before such Participant’s Normal
Retirement Age, and (iii) after such Participant’s Early Retirement Age.

“Earnings” shall mean a Participant’s annual “compensation”, as that term is
defined in Code Section 415, that is actually paid or made available to the
Participant within the Plan Year, except as otherwise provided below. A
Participant’s Earnings shall include such Participant’s wages, salaries, fees
for professional services and other amounts received (without regard to whether
or not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Company or any Affiliated Company to the extent
that the amounts are includable in gross income under the Code (including, but
not limited to, commissions paid salespersons, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits, and reimbursements or other expense allowances under a
nonaccountable plan, as described in Regulation Section 1.62-2(c)).

“Earnings” shall also include (i) amounts described in Code Sections 104(a)(3),
105(a), or 105(h), but only to the extent that these amounts are includable in
the gross income of the Participant, (ii) amounts paid or reimbursed by the
Company for moving expenses incurred by a Participant, but only to the extent
that, at the time of the payment, it is reasonable to believe that these amounts
are not deductible by the Participant under Code Section 217, (iii) the value of
a non-statutory option (which is an option other than a statutory option defined
in Regulations section 1.421-1(b)) granted to a Participant by the Company, but
only to the extent that the value of the option is includable in the gross
income of the Participant for the taxable year in which granted, (iv) the amount
includable in the gross income of a Participant upon making the election
described in Code Section 83(b), and (v) amounts that are includable in the
gross income of a Participant under the rules of Code Section 409A or Code
Section 457(f)(1)(A) or because the amounts are constructively received by the
Participant.

“Earnings” shall not include:

(a) Any contribution made (other than elective contributions described in Code
Sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) by the Company to a
plan of deferred compensation (including a simplified employee pension described
in Code Section 408(k) or a simple retirement account described in Code
Section 408(p), whether or not qualified) to the extent that the contributions
are not includable in the gross income of the Participant for the taxable year
in which contributed. In addition, any distributions from a plan of deferred
compensation (whether or not qualified) are not considered Earnings, regardless
of whether such amounts are includable in the gross income of the Participant
when distributed. However, any amount received by a Participant pursuant to a
non-qualified unfunded deferred compensation plan may be considered Earnings in
the year such amounts are actually received but only to the extent includable in
the gross income of the Participant.

 

-5-



--------------------------------------------------------------------------------

(b) Any amount realized from the exercise of a non-statutory stock option (which
is an option other than a statutory option described in Regulation
Section 1.421-1(b)), or when restricted stock (or property) held by a
Participant either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture under Code Section 83 and the Regulations
thereunder.

(c) Any amount realized from the sale, exchange or other disposition of stock
acquired under a statutory stock option (as described in Regulation
Section 1.421-1(b)).

(d) Any other amount that receives special tax benefits, such as premiums for
group term life insurance (but only to the extent that the premiums are not
includable in the gross income of the Participant and are not salary reduction
amounts described in Code Section 125).

(e) Other items of remuneration that are similar to any of the items listed in
subsections (a) through (d) above.

Earnings paid or made available during any Plan Year shall include any elective
deferral (as defined in Code Section 402(e)(3)), and any amount that is
contributed or deferred by the Company at the election of the Participant and
that is not includable in the gross income of the Participant by reason of Code
Section 125(a), 132(f)(4), 402(h)(1)(B), 402(k), or 457(b). Amounts under Code
Section 125 shall not include any amounts not available to a Participant in cash
in lieu of group health coverage because the Participant is unable to certify
that he or she has other health coverage. An amount will be treated as an amount
under Code Section 125 only if the Company does not request or collect
information regarding enrollment process for the health plan.

In general, Earnings for a Limitation Year are the Earnings actually paid or
made available in gross income during such Limitation Year. Notwithstanding the
preceding sentence, Earnings for a Participant in a Defined Contribution Plan
who is permanently and totally disabled (as defined in Code Section 22(e)(3))
are the Earnings such Participant would have received for the Limitation Year if
the Participant had been paid at the rate of Earnings paid immediately before
becoming permanently and totally disabled if the conditions under the
Regulations are met. In addition, for Limitation Years beginning in 2005,
payments made within the later of 2 1/2 months after severance from employment
(within the meaning of Regulation Section 1.415(a)-1(f)(5)) or the end of the
Limitation Year that contains the date of severance (the “Post Severance
Period”) will be Earnings within the meaning of Code Section 415(c)(3) if they
are payments that, absent a severance from employment, would have been paid to
the Participant while the Participant continued in employment with the Company
and are regular compensation for services during the Participant’s regular
working hours, compensation for services outside the Participant’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar compensation, and payments for accrued bona fide sick, vacation,
or other leave, but only if the Participant would have been able to use the
leave if employment had continued. In addition, Earnings includes amounts
received by a Participant pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been paid to the
Participant at the same time if the Participant had continued in employment

 

-6-



--------------------------------------------------------------------------------

with the Company and only to the extent that the payment is includable in the
Participant’s gross income, and the amount is paid during the Post Severance
Period. Any payments not described above are not considered Earnings if paid
after severance from employment, even if they are paid within the Post Severance
Period, except for payments (i) to an individual who does not currently perform
services for the Company by reason of qualified military service (within the
meaning of Code Section 414(u)(1)) to the extent these payments do not exceed
the amounts the individual would have received if the individual had continued
to perform services for the Company rather than entering qualified military
service, or (ii) a Participant who is permanently and totally disabled (as
defined in Code Section 22(e)(3)), provided that either the Participant is not a
highly compensated employee (as defined in Code Section 414(q)) immediately
before becoming disabled, or the Plan provides for the continuation of
Compensation on behalf of all Participants who are permanently and totally
disabled for a fixed and determinable period. Earnings under this paragraph
shall not be considered to be Compensation.

“Effective Date” shall mean January 1, 2010, which is the effective date of this
complete amendment and restatement, except as otherwise provided. Despite the
foregoing, those provisions of the Plan that relate to the Economic Growth and
Tax Relief Reconciliation Act of 2001 (“EGTRRA”), the Job Creation and Worker
Assistance Act of 2002 (“JCWAA”), the Pension Funding Equity Act of 2004
(“PFEA”), the American Jobs Creation Act of 2004 (“AJCA”), the Working Families
Tax Relief Act of 2004 (“WFTRA”), the Gulf Opportunity Zone Act of 2005
(“GOZA”), the Pension Protection Act of 2006 (“PPA”), the Heroes Earnings
Assistance and Relief Tax Act of 2008 (“HEART”), and the Worker, Retiree, and
Employer Recovery Act of 2008 (“WRERA”) shall be applicable as of the dates
required by EGTRRA, JCWAA, PFEA, AJCA, WFTRA, GOZA, PPA, HEART, and WRERA,
respectively. Except as set forth in the prior sentence, the terms of the Plan
in effect for periods before the Effective Date shall be as set forth in the
prior Plan document.

“Eligibility Service” shall mean an Employee’s Period of Service. This period of
Eligibility Service shall be expressed as whole years on the basis that 365 days
equals one year.

“Employee” shall mean every person classified by the Company as a common law
employee of the Company or any Affiliated Company (other than Grocers
Development Center, Inc.) that has adopted the Plan with the permission of the
Board of Directors. “Employee” shall not include any person who is (i) employed
by or through a leasing, temporary, or similar agency or company, or
(ii) classified by the Company as a leased employee of the Company or any such
Affiliated Company. For this purpose, a “leased employee” is a person whose
services are performed under the primary direction or control by the Company or
any Affiliated Company on a substantially full time basis for a period of at
least one year in accordance with Code Section 414(n)(2). If any person
described in the preceding two sentences is determined to be a common law
employee of the Company or any such Affiliated Company by court decision or
otherwise, such person shall nonetheless continue to be treated as not being an
Employee. In addition, the following persons shall not be treated as Employees:
(i) any person who is included in a collective bargaining unit covered by a
collective bargaining agreement, which agreement does not provide for coverage
of such person, provided, that the matter of retirement benefits was the subject
of good faith bargaining between the Company and the collective bargaining unit
of which the person is a part; (ii) directors of the Company, unless otherwise
employed as an

 

-7-



--------------------------------------------------------------------------------

Employee; and (iii) any person employed on a retainer or fee basis or as an
independent contractor, as determined by the Company (except an Employee of an
Affiliated Company).

“Employer” shall mean with respect to an Employee, the Company, any Predecessor
Employer and any Affiliated Company.

“Employment Commencement Date” for each Employee shall mean the date such
Employee first is credited with an Hour of Service.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and its successors.

“Fiduciary” shall mean a person who:

(a) exercises any discretionary authority, discretionary control, or
discretionary responsibility respecting the management or administration of the
Plan;

(b) exercises any authority or control respecting management or disposition of
the Plan’s assets; or

(c) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any asset of the Plan, or has any authority or
responsibility to do so.

“Financial Institution” shall mean a bank, trust company, or other financial
institution that is regulated by the United States or any State.

“Highly Compensated Active Employee” shall mean any Participant who performed
service for the Company during the Determination Year and who:

(a) During the Look-Back Year received Earnings from the Company in excess of
$110,000 (for 2009) (as adjusted pursuant to Code Section 415(d)), and, if the
Company so elects, was a member of the Top-Paid Group for such year; or

(b) Was a 5% Owner at any time during the Look-Back Year or the Determination
Year.

It is noted that the Company has not made a Top Paid Group election.

“Highly Compensated Employee” shall mean any Participant who is a “Highly
Compensated Active Employee” or a “Highly Compensated Former Employee.”

“Highly Compensated Former Employee” shall mean any Participant who:

(a) Separated from service (or was deemed to have separated from service) prior
to the Determination Year,

(b) Performed no service for the Company during the Determination Year, and

 

-8-



--------------------------------------------------------------------------------

(c) Was a Highly Compensated Active Employee in either (i) the Determination
Year during which the Employee separated from service, or (ii) any Determination
Year ending on or after the Employee’s 55th birthday. For the purposes of this
subsection (c), an Employee will be deemed to have separated from service if, in
a Determination Year before the Employee attained age 55, the Employee received
Compensation in an amount less than 50% of the Employee’s average annual
Compensation for the three consecutive calendar years preceding the
Determination Year during which the Employee received the greatest amount of
Compensation from the Company.

“Hour of Service” shall mean each hour for which an Employee is paid, or
entitled to payment, for performing duties for an Employer, as determined under
Section 2530.200b-2(a)(1) of the Department of Labor Regulations.

“Investment Credits” shall mean additions to a Participant’s Account described
in Section 4.3.

“Investment Manager” shall mean a person or entity who (that) is (a) registered
as an investment advisor under the Investment Advisor’s Act of 1940, (b) defined
as a bank under that Act, or (c) an insurance company qualified under the laws
of more than one state to manage, acquire and dispose of trust assets, and who
has acknowledged in writing that he (she or it) is a Fiduciary with respect to
the Plan.

“Investment Percentage” for the Plan Year shall mean the percentage equal to the
rate of interest on 30-year Treasury securities for the month of November of the
preceding Plan Year; provided, however, that the Investment Percentage shall not
be lower than 5%.

“Late Retirement Date” shall mean the first day of the month that coincides with
or immediately follows the date a Participant ceases to be an Employee, provided
such date occurs after the Participant’s Normal Retirement Date.

“Look-Back Year” shall mean the 12-month period preceding the Determination
Year, or, if the Company elects and allowed by the applicable Regulations, the
calendar year ending with or within the applicable Determination Year.

“Merger Date” shall mean December 31, 2008.

“Named Fiduciary” shall have the same meaning as under Section 402(a) of ERISA
and shall be determined as provided in Section 8.3.

“Non-Highly Compensated Employee” shall mean any Participant who is not a Highly
Compensated Employee.

“Normal Retirement Age” shall mean a Participant’s 65th birthday.

“Normal Retirement Date” shall mean the first day of the month that coincides
with or immediately follows a Participant’s Normal Retirement Age.

 

-9-



--------------------------------------------------------------------------------

“Parental Absence” shall mean an Employee’s absence from work (a) by reason of
pregnancy of the Employee; (b) by reason of birth of a child of the Employee;
(c) by reason of the placement of a child with the Employee in connection with
adoption of such child by such Employee; or (d) for purposes of caring for such
child for a period beginning immediately following such birth or placement.

“Participant” shall mean any Employee who becomes eligible for participation in
accordance with the provisions of the Plan, and, unless the context indicates
otherwise, includes former Participants.

“Period of Military Duty” shall mean, for an Employee who (a) served as a member
of the armed forces of the United States; and (b) was re-employed by an Employer
at a time when the Employee had a right to re-employment in accordance with
seniority rights as protected under Section 2021 through 2026 of Title 38 of the
U. S. Code, the period of time from the date an Employee was first absent from
active work for an Employer because of such military duty to the date the
Employee was re-employed.

“Period of Service” shall mean a period of time beginning on the later of:
(a) January 1, 2002; or (b) an Employee’s Employment Commencement Date or
Reemployment Date (whichever applies) and ending on his Severance Date. This
Period of Service shall be reduced by all or any part of a Period of Service
that is not counted. This Period of Service shall also be reduced by any Period
of Severance, unless such Period of Severance is included under the service
spanning rule below. All Periods of Service, whether or not successive, shall be
aggregated, unless such periods may be disregarded pursuant to other provisions
of the Plan, such as Section 2.3 or 5.2. A Period of Military Duty shall be
included as service with an Employer to the extent it has not already been
credited. Additionally, under the service spanning rule, if an Employee ceases
to be an Employee by reason of a quit, discharge or retirement and such Employee
then performs an Hour of Service within 12 months of his or her Severance Date,
then such Period of Severance shall be deemed to be a Period of Service;
provided, however, that if an Employee ceases to be an Employee by reason of a
quit, discharge, or retirement during an absence from service of 12 months or
less for any reason other than a quit, discharge, retirement or death, and then
performs an Hour of Service within 12 months of the date on which such Employee
was first absent from service, such Period of Severance shall be deemed to be a
Period of Service. Effective upon January 1, 2009, with respect to an AG
Participant, Period of Service shall include such Employee’s Period of Service
as defined and determined under the AG Plan as of the Merger Date.

“Period of Severance” shall mean a period of time beginning on an Employee’s
Severance Date and ending on the date, if any, he or she again performs an Hour
of Service. A one-year Period of Severance means a Period of Severance of 12
consecutive months. Solely for purposes of determining whether a one-year Period
of Severance has occurred for eligibility or vesting purposes for any individual
who experiences a Parental Absence, the Severance Date of an Employee who is
absent from service beyond the first anniversary of the first date of absence
shall be deemed to be the second anniversary of the first date of such absence.
The period between the first and second anniversaries of the first date of
absence from work is neither a Period of Service nor a Period of Severance.

 

-10-



--------------------------------------------------------------------------------

“Plan” shall mean this document and the plan created by this document
(including, unless the context indicates to the contrary, the Trust established
in connection with the Plan), as it may be amended from time to time.

“Plan Year” shall mean the calendar year. The Plan Year shall be the fiscal year
of the Plan. The Plan Year shall be the “limitation year” for the Plan as
defined in the Code (the “Limitation Year”).

“Predecessor Employer” shall mean any predecessor employer of an Employee that
maintained the Plan, the Unified Plan, the United Plan, or the AG Plan.

“Prior Plan Benefit” shall mean a Participant’s “accrued benefit” as defined
under the Prior Plan and as determined as of the Transition Date, indexed to
reflect the growth in the Participant’s rate of Base Pay as set forth below.

(a) Such accrued benefit shall be multiplied by a fraction, the numerator of
which is the Participant’s Base Pay in effect at the date of determination,
limited by the Compensation Limitation, and the denominator of which is the
Participant’s Base Pay in effect on the Transition Date, limited by the
Compensation Limitation.

(b) Once a Participant ceases to be an Employee, no further indexing shall
apply, even if he or she subsequently becomes an Employee again.

(c) For purposes of the foregoing, Base Pay shall mean a Participant’s
Compensation excluding overtime and bonuses.

(d) Notwithstanding the foregoing, with regard to a United Member (as defined in
the Prior Plan) who was an Employee on the Transition Date, such Employee’s
Prior Plan Benefit shall reflect additional pro rata benefit accrual service for
the Plan Year ending on the Transition Date based on the United Member’s Hours
of Service for the period beginning on his or her most recent hire anniversary
date immediately preceding the Transition Date and ending on the Transition
Date, divided by 1,000, but not to exceed one.

“Regulations” shall mean the regulations issued under the Code or ERISA, or both
of them, as well as under any other legislation that applies to the Plan.

“Reemployment Date” shall mean the first day following a Period of Severance
that is not deemed to be a Period of Service in calculating an Employee’s Period
of Service on which such Employee performs an Hour of Service.

“Rollover Contribution” shall mean a qualified rollover contribution as defined
in Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16), but
shall not include a rollover contribution that is attributable to contributions
made on behalf of a Key Employee in a Top-heavy Plan, unless such a rollover
contribution is permissible under the Code or applicable Regulations.

 

-11-



--------------------------------------------------------------------------------

“Section” shall mean, when used in conjunction with some other reference (such
as the Code or ERISA), a section of such other reference. When not used in
conjunction with some other reference, Section shall refer to a section of the
Plan or Trust, as the context requires. References to a Section include future
amendments, and successors, to it.

“Secretary” shall mean the Secretary or an Assistant Secretary of the Committee.

“Secretary of the Treasury” shall mean the Secretary of the Treasury, as defined
in Code Section 7701(a)(11).

“Severance Date” shall mean the earlier of (a) the date on which an Employee
quits, retires, is discharged, or dies, or (b) the first annual anniversary of
the first date of a period in which such Employee remains absent from service
(with or without pay) with an Employer for any reason other than quit,
retirement, discharge or death, such as vacation, holiday, sickness, disability,
leave of absence, or layoff.

“Signature Page” shall mean the page(s) at the end of the Plan entitled
“Signature Page.”

“Social Security Retirement Age” shall mean the age used as the retirement age
for a Participant under Section 216(l) of the Social Security Act, except that
such section shall be applied without regard to the age increase factor, and as
if the early retirement age under Section 216(l)(2) of such Act were 62.

“Top-Paid Group” shall mean the group of Employees in a particular year that
consists of the top 20% of the Employees, ranked on the basis of Earnings
received from the Company during such year.

(a) An Employee shall be disregarded for purposes of determining the Top-Paid
Group if the Employee:

(i) Has not performed an Hour of Service during such year;

(ii) Has not completed six months of service;

(iii) Normally works less than 17 1/2 hours per week or six months during any
year;

(iv) Has not attained age 21 by the end of such year; or

(v) Is a non-resident alien and has received no earned income (within the
meaning of Code Section 911(d)(2)) from the Company constituting United States
source income within the meaning of Code Section 861(a)(3).

(b) In addition, if 90% or more of the Employees of the Company are covered
under agreements the Secretary of Labor finds to be collective bargaining
agreements between Employee representatives and the Company, and the Plan covers
only Employees who are not covered under such agreements, then Employees covered
by

 

-12-



--------------------------------------------------------------------------------

such agreements shall be excluded from both the total number of active Employees
as well as from the identification of particular Employees in the Top Paid
Group.

(c) All Affiliated Companies shall be taken into account as a single employer,
and leased employees, within the meaning of Code Sections 414(n)(2) and
414(o)(2), shall be considered Employees unless such leased employees are
covered by a plan described in Code Section 414(n)(5) and are not covered in any
qualified plan maintained by the Company. For the purpose of determining the
number of active Employees in any year, the following Employees shall be
excluded:

(i) Employees with less than six months of service;

(ii) Employees who normally work less than 17 1/2 hours per week;

(iii) Employees who normally work less than six months during a year; and

(iv) Employees who have not yet attained age 21.

“Totally Disabled” shall refer to a physical or mental impairment that results
in the Participant’s receipt of long-term disability benefits under the
Company’s long-term disability plan, or if such plan is not applicable to such
Participant or does not exist, under the Social Security Act.

“Transition Date” shall mean December 31, 2001.

“Trust” shall mean the trust established in connection with the Plan, as it may
be amended from time to time.

“Trustee” shall mean the person(s) or entity, or combination of them, serving
from time to time as the trustee(s) of the Trust.

“Vesting Service” shall mean the amount obtained by dividing (a) the number of
days in an Employee’s Period of Service by (b) 365, and (c) rounding the result
down to the next lower whole number in all cases.

“Years of Service” shall be the sum of a Participant’s: (a) full years of
Vesting Service; plus (b) his or her “Years of Service” defined under the Prior
Plan determined as of the Transition Date. For purposes of determining a
Participant’s Years of Service under the Prior Plan, in the case of a
Participant who was an Employee on the Transition Date: (i) his or her Years of
Service shall be adjusted pursuant to Regulation Section 1.410(a)-7(g); and
(ii) he or she shall be credited with one Year of Service for the computation
period (determined under the Prior Plan) that includes the Transition Date if he
or she completes 1,000 Hours of Service during such computation period.

“1% Owner” shall be determined in the same manner as a 5% Owner, defined below.

 

-13-



--------------------------------------------------------------------------------

“5% Owner” shall mean a Participant who (i) owns more than 5% of the outstanding
stock (or owns stock possessing more than 5% of the total combined voting power
of all classes of stock) of the Company (or any Affiliated Company), if the
Company (or the Affiliated Company, whichever applies) is a corporation; or
(ii) owns more than 5% of the capital or profit interest in the Company (or the
Affiliated Company, whichever applies), if the Company (or the Affiliated
Company, whichever applies) is not a corporation. In making this determination
of a 5% Owner, (i) Code Section 318(a)(2) corporate attribution rules, as
modified by Code Section 416(i)(1)(B)(iii), shall apply, and (ii) the business
aggregation rules of Code Section 414 shall not apply. A similar rule shall
apply to the determination of a “1% Owner.”

Section 1.3: Other Definitions.

As used in this document and in the Trust, the following words and phrases shall
have the meanings set forth in the indicated Sections, unless a different
meaning is specified or clearly indicated by the context:

 

Term

   Section  

“Aggregate Account”

     7.2   

“Aggregation Group”

     7.2   

“Annuity Starting Date”

     6.2   

“Benefits”

     6.8(a ) 

“Claimant”

     10.1   

“Committee”

     8.1   

“Deferred Benefit”

     6.1(e ) 

“Determination Date”

     7.2   

“Eligible Retirement Plan”

     6.7   

“Eligible Rollover Distribution”

     6.7   

“Key Employee”

     7.2   

“Late Retirement Benefit”

     6.1(b ) 

“Non-Key Employee”

     7.2   

“Normal Retirement Benefit”

     6.1(a ) 

“Preretirement Election Period’

     6.2   

“Present Value of Accrued Benefit”

     7.2   

“Qualified Election”

     6.2   

“Qualified Joint and Survivor Annuity”

     6.2   

“Qualified Life Annuity”

     6.2   

“Qualified Preretirement Survivor Annuity”

     6.2   

“Restricted Benefits”

     6.8(e ) 

“Restricted Participant”

     6.8(a ) 

“Retirement Election Period”

     6.2   

“Top-heavy Group”

     7.2   

“Top-heavy Plan”

     7.2   

“Total Annual Pay”

     6.8(a ) 

“Valuation Date”

     7.2   

 

-14-



--------------------------------------------------------------------------------

Section 1.4: Funding Policy.

The Plan is to be funded primarily through the Company’s contributions as
provided for in the Plan. The Trust’s assets shall be invested as provided for
in the trust document in an effort to safely maximize potential retirement
benefits, which shall be paid to Participants and Beneficiaries as provided for
in the Plan.

 

-15-



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

Section 2.1: Eligibility Requirements.

Each Employee shall become eligible to participate in the Plan on the date
immediately following the date on which such Employee completes one full year of
Eligibility Service; provided that he or she is an Employee on such date.
Notwithstanding the foregoing, no Employee who is hired from AG in connection
with the purchase of certain AG assets by the Company on or after September 30,
2007, but before the close of the 30-day period following the closing of such
purchase, shall be eligible to participate in the Plan before January 1, 2009.
Upon January 1, 2009, such an Employee shall become eligible to participate in
the Plan once he or she satisfies the requirements of the first sentence of this
Section 2.1.

Section 2.2: Participation.

The participation of a Participant in the Plan shall begin on the date specified
in Section 2.1, and shall continue until the Participant’s entire benefit has
been distributed in accordance with the Plan’s terms. A Participant (or his or
her beneficiary) may not receive any distribution of benefits except as provided
for in the Plan.

Section 2.3: Re-Employment.

Except as provided for in the next sentence, all Periods of Service of an
Employee who is re-employed shall be taken into account for all eligibility
purposes under the Plan. An Employee who has never participated in the Plan
because of lack of sufficient Eligibility Service and who is re-employed
following a Break in Service shall be treated as a new Employee with a new
Employment Commencement Date. A Participant who is re-employed shall participate
immediately upon re-employment.

 

-16-



--------------------------------------------------------------------------------

ARTICLE III

CONTRIBUTIONS

Section 3.1: Company’s Obligation.

The Company has previously made substantial contributions to the Trust. Subject
to the Plan’s other provisions, the Company will contribute to the Trust the
funds necessary to provide the Plan’s benefits, as may be determined by an
enrolled actuary. Despite the foregoing, the Company’s contributions are
conditioned upon their deductibility under the Code.

Section 3.2: Participants’ Contributions.

A Participant is not required or permitted to make any contribution to the Plan,
including a Rollover Contribution or a trustee-to-trustee transfer described in
Code Section 401(a)(31).

Section 3.3: Payment Of Company’s Contributions To The Trustee.

All payments of the Company’s contributions shall be made directly to the
Trustee and may be made on any date(s) selected by the Company. Despite the
foregoing, the Company’s total contribution for each Plan Year must be paid on
or before the date on which the Company’s federal income tax return is due,
including any extensions of time obtained for the filing of such return.

 

-17-



--------------------------------------------------------------------------------

ARTICLE IV

HYPOTHETICAL ACCOUNT BALANCES AND CREDITS

Section 4.1: Participants’ Accounts.

The Committee shall maintain a hypothetical Account in the name of each
Participant, and it shall be credited with the Contribution Credits and
Investment Credits as set forth below.

Section 4.2: Contribution Credits.

(a) As of each Anniversary Date, the Account of each Participant who was an
Employee at any time during the Plan Year ending on such Anniversary Date shall
be credited with a Contribution Credit. In the case of the Participant who
ceases to be an Employee during such Plan Year, such Contribution Credit shall
be credited upon the earlier of such Participant’s Benefit Commencement Date or
such Anniversary Date. Each such Participant’s Contribution Credit shall be the
applicable Contribution Credit from Table 2 set forth on the attached Appendix
A. Despite the foregoing, in the case of a Participant who was an Employee on
the Transition Date and whose Prior Plan Benefit was derived from participating
in the Unified Plan, such a Participant’s Contribution Credit shall be the
greater of the Contribution Credit from Table 2 or Table 3, as the case may be,
set forth on the attached Appendix A. The preceding sentence shall not apply
after the rehire date of a Participant who ceased to be an Employee at any time
after the Transition Date and who is subsequently rehired.

(b) A Participant shall receive a special Contribution Credit in the first year
of participation equal to the Contribution Credit he or she would have received
had the Participant been a participant in the Plan for the immediately preceding
Plan Year. Such special Contribution Credit shall be credited to such
Participant’s Account as of the first day of the Participant’s first Plan Year
of participation. Despite the foregoing, AG Participants shall not be entitled
to receive any special Contribution Credits pursuant to this subsection (b).

Section 4.3: Investment Credits.

As of each Anniversary Date prior to a Participant’s Benefit Commencement Date,
the Account of each Participant shall be credited with an Investment Credit,
even though he or she may no longer be an Employee. The amount of such
Investment Credit shall be equal to the Investment Percentage multiplied by the
Participant’s Account balance determined as of the first day of the Plan Year
ending on such Anniversary Date.

Section 4.4: Accounts In General.

The credits made to a Participant’s Account shall not vest in such Participant
any right, title or interest in the Trust, except to the extent, at the time or
times, and upon the terms and conditions set forth in the Plan. Each
Participant’s Account is merely a hypothetical construct used to facilitate the
computation of his or her Accrued Benefit.

 

-18-



--------------------------------------------------------------------------------

ARTICLE V

VESTING

Section 5.1: Vesting In Accrued Benefit.

(a) Effective January 1, 2008, but only for Participants who have at least one
Hour of Service after December 31, 2007, each Participant shall have a
nonforfeitable right or vested interest in his or her Accrued Benefit, according
to the following table:

 

Years of Service

   Vested Percentage

Less than 3

       0%

3 or more

   100%

(b) Despite the provisions of subsection (a), a Participant shall become 100%
vested in his or her Accrued Benefit upon such Participant’s attainment of his
or her Normal Retirement Age, or in the case of a Participant who was covered
under the United Plan who has an accrued benefit under that plan as of the
Transition Date, upon such Participant’s disability, as defined in the United
Plan, provided that such Participant is an Employee upon the happening of the
applicable event. In addition, each AG Participant shall have a 100%
non-forfeitable right to his or her AG Plan Benefit on the first day of the
month preceding his or her Normal Retirement Date, provided he or she is an
Employee on such date. An AG Participant shall also have a 100% non-forfeitable
right to his or her AG Plan Benefit upon death, provided that he or she is an
Employee on such date, or upon becoming Totally Disabled as of the AG
Participant’s Severance from Service Date (as defined in the AG Plan). A
Participant who ceases to be an Employee with 0% vested shall be deemed
“non-vested.”

Section 5.2: Period of Service Rules For Vesting Purposes.

(a) Except as otherwise provided in this Section, all Years of Service shall be
counted in determining a Participant’s nonforfeitable percentage interest in his
or her Accrued Benefit.

(b) In the case of any Participant who incurs a Break in Service, such
Participant’s Years of Service that were completed before such Break in Service
shall not be counted for vesting purposes until he or she has completed one Year
of Service after such Break in Service.

(c) In the case of any Participant who incurs five consecutive Breaks in
Service, such Participant’s Years of Service after such five consecutive Breaks
in Service shall be disregarded for purposes of determining his or her vested
interest in his or her Accrued Benefit that accrued before such five consecutive
Breaks in Service.

(d) If a Participant does not have any nonforfeitable right to his or her
Accrued Benefit at the time he or she incurs a Break in Service, then such a
Participant’s Years of Service before any period of consecutive Breaks in
Service shall not be counted for vesting

 

-19-



--------------------------------------------------------------------------------

purposes if the number of such consecutive Breaks in Service equals or exceeds
the greater of (i) five or (ii) the aggregate number of such Participant’s Years
of Service before such period. Such aggregate number of Years of Service shall
not include any Year of Service that is disregarded under the preceding sentence
by reason of such Participant’s prior Breaks in Service.

 

-20-



--------------------------------------------------------------------------------

ARTICLE VI

BENEFITS

Section 6.1: Determination And Distribution Of Benefits.

(a) Each Participant, upon the attainment of his or her Normal Retirement Date
shall be entitled to receive a monthly benefit equal to his or her Accrued
Benefit determined (subject to adjustment for Investment Credits pursuant to
Section 4.3) as of his or her Normal Retirement Date (“Normal Retirement
Benefit”).

(b) Each Participant who continues to be an Employee after attaining his or her
Normal Retirement Age shall be entitled upon actual retirement to receive a
monthly benefit equal to the Participant’s Accrued Benefit determined (subject
to adjustment for Investment Credits pursuant to Section 4.3) as of his or her
Late Retirement Date (“Late Retirement Benefit”). Despite the foregoing, the
Late Retirement Benefit payable to a Participant who remains an Employee but is
required to receive a distribution because of Section 6.4(c) below shall be
equal to the Participant’s Accrued Benefit determined as of the earlier of:

(i) The Participant’s Late Retirement Date, or

(ii) The last day of the Plan Year in which the Participant attains age 70 1/2.

The monthly benefit of such a Participant shall be adjusted, effective on the
January 1 following the Plan Year in which the Participant’s benefit commenced
and on each succeeding January 1 prior to the Participant’s Late Retirement
Date, to reflect the effect of changes in the Participant’s Accrued Benefit
since the previous January 1. The final adjustment shall be made as of the
Participant’s Late Retirement Date. Adjustments required by this paragraph shall
include a reduction equal to the Actuarial Equivalent of any benefit payments
already made with respect to the Participant. In no event, however, will the
benefit payable to the Participant be reduced below the Normal Retirement
Benefit as a result of this paragraph. Furthermore, the operation of this
paragraph will not affect the form of benefit payment previously elected by the
Participant.

(c) Each Participant who becomes Totally Disabled prior to his or her Early
Retirement Date shall be entitled to receive a monthly benefit equal to his or
her Accrued Benefit determined (subject to adjustment for Investment Credits
pursuant to Section 4.3) as of the first day of the month that coincides with or
immediately follows his or her becoming Totally Disabled (“Disability Benefit”).
The Participant may elect, on the appropriate form provided by the Committee, to
receive payment of his or her Disability Benefit commencing on the first day of
any month coincident with or next following his or her becoming Totally
Disabled, but not later than his or her Normal Retirement Date. If the
Participant elects to commence receiving benefits before his or her Normal
Retirement Date, the monthly benefit amount shall be equal to the Participant’s
Accrued Benefit reduced to the Actuarial Equivalent of the benefit he or she
would have received had the Disability Benefit commenced on the Participant’s
Normal Retirement Date.

 

-21-



--------------------------------------------------------------------------------

(d) A Participant who ceased to be an Employee prior to his or her Normal
Retirement Date but on or after his or her Early Retirement Date for a reason
other than death shall be entitled to receive a monthly benefit equal to his or
her Accrued Benefit determined (subject to adjustment for Investment Credits
pursuant to Section 4.3) as of the first day of the month that coincides with or
immediately follows his or her Early Retirement Date (“Early Retirement
Benefit”). The Participant’s Early Retirement Benefit shall be payable
commencing on his or her Normal Retirement Date. The Participant may, however,
elect, on the appropriate form provided by the Committee, to receive payment of
his or her Early Retirement Benefit commencing on the first day of any month
coincident with or next following his or her Early Retirement Date, but not
later than his or her Normal Retirement Date. If such Participant elects to
commence receiving benefits before his or her Normal Retirement Date, the
monthly benefit amount shall be the sum of the following: (i) the Participant’s
Account, if any, as of such Early Retirement Date divided by the early
retirement factors set forth in Table 1 on the attached Appendix A; (ii) the
Participant’s Accrued Benefit derived from his or her Prior Plan Benefit, if
any, adjusted in accordance with the early retirement factors set forth in Table
4 on the attached Appendix A; (iii) an AG Participant’s AG Plan Benefit accrued
before January 1, 2001, adjusted in accordance with the early retirement factors
set forth in Table 4 or Table 5 on the attached Appendix A, whichever is more
generous; and (iv) an AG Participant’s AG Plan Benefit, accrued after
December 31, 2000, adjusted in accordance with the last sentence of the
definition of Actuarial Equivalent in Section 1.2 of the Plan.

(e) A fully vested Participant who ceases to be an Employee prior to his or her
Early or Normal Retirement Date for a reason other than death shall be entitled
to receive a monthly benefit equal to his or her Accrued Benefit determined
(subject to adjustment for Investment Credits pursuant to Section 4.3) as of the
first day of the month that coincides with or immediately follows the date he or
she ceases to be an Employee (“Deferred Benefit”). The Participant’s Deferred
Benefit shall be payable commencing on his or her Normal Retirement Date. A
Participant who has completed at least five Years of Service may, however,
elect, on the appropriate form provided by the Committee, to receive payment of
his or her Deferred Benefit commencing on the first day of any month coincident
with or next following the date he or she ceased to be an Employee, but not
earlier than the Participant’s Early Retirement Date or later than his or her
Normal Retirement Date. If such Participant elects to commence receiving
benefits before his or her Normal Retirement Date, the monthly benefit amount
shall be the sum of the following: (i) the Participant’s Account, if any, as of
such Early Retirement Date divided by the early retirement factors set forth in
Table 1 on the attached Appendix A; (ii) the Participant’s Accrued Benefit
derived from his or her Prior Plan Benefit, if any, adjusted in accordance with
the early retirement factors set forth in Table 4 on the attached Appendix A;
(iii) an AG Participant’s AG Plan Benefit accrued before January 1, 2001,
adjusted in accordance with the early retirement factors set forth in Table 4 or
Table 5 on the attached Appendix A, whichever is more generous; and (iv) an AG
Participant’s AG Plan Benefit, accrued after December 31, 2000, adjusted in
accordance with the last sentence of the definition of Actuarial Equivalent in
Section 1.2 of the Plan.

(f) Upon the subsequent termination of employment of a re-employed Participant
who was eligible to begin receiving payments under the Plan (whether or not such
benefit payments had actually commenced), the Participant’s Accrued Benefit
shall be re-determined in accordance with the provisions applicable to him or
her as of his or her subsequent

 

-22-



--------------------------------------------------------------------------------

termination of employment, as if no prior benefit payments had been made. His or
her Accrued Benefit, as so re-determined, shall then be reduced by the Actuarial
Equivalent of the benefit payments, if any, previously made to such Participant
prior to his or her subsequent Benefit Commencement Date. The form of payment of
any Accrued Benefit to which he or she may thereafter become entitled shall be
determined in accordance with the provisions of Article VI without regard to the
form in which his or her Accrued Benefit had previously been paid. The
Participant’s Accrued Benefit as so re-determined shall not be less than the
Accrued Benefit he or she was entitled to prior to the resumption of employment.

(g) For all purposes under the Plan, but subject to Section 6.2, (i) the normal
form of payment for an unmarried Participant shall be an immediate Qualified
Life Annuity; and (ii) the normal form of payment for a married Participant
shall be an immediate Qualified Joint and 100% Survivor Annuity.

(h) In the case of an AG Participant, but subject to Section 6.2, such a
Participant’s Beneficiary may be entitled to a death benefit as provided in
Section 6.1 of the AG Plan, but solely with respect to such Participant’s AG
Plan Benefit.

Section 6.2: Survivor Annuity Requirements.

(a) Applicability. This Section shall apply to all benefits payable from the
Plan.

(b) Qualified Joint And Survivor Annuity. Unless an optional method of
distribution is selected, a Participant who is married on his or her Annuity
Starting Date shall receive his or her benefits in the form of a Qualified Joint
and Survivor Annuity. An optional method of distribution may only be selected or
changed pursuant to a Qualified Election made within the Retirement Election
Period. The Participant may elect to have such annuity distributed upon
attainment of the Earliest Retirement Age under the Plan.

(c) Qualified Life Annuity. Unless an optional method of distribution is
selected, a Participant who is not married on his or her Annuity Starting Date
shall receive his or her benefits in the form of a Qualified Life Annuity. An
optional method of distribution may only be selected or changed pursuant to a
Qualified Election made within the Retirement Election Period. The Participant
may elect to have such annuity distributed upon attainment of the Earliest
Retirement Age under the Plan.

(d) Qualified Preretirement Survivor Annuity. If a married, fully vested
Participant dies before his or her Annuity Starting Date, such Participant’s
surviving spouse, if any, shall receive such Participant’s benefits in the form
of a Qualified Preretirement Survivor Annuity. Such surviving spouse may direct
that the payments under the Qualified Preretirement Survivor Annuity commence
within a reasonable time after the Participant’s death. An optional method of
distribution (if applicable) or Beneficiary other than such Participant’s
surviving spouse (if applicable) may only be selected or changed pursuant to a
Qualified Election made within the Preretirement Election Period. For purposes
of the foregoing, the surviving spouse must have been married to the Participant
throughout the one-year period ending on the date of the Participant’s death in
order to be eligible to receive a benefit.

 

-23-



--------------------------------------------------------------------------------

(e) Definitions. For purposes of this Section, the following definitions shall
apply:

(i) “Annuity Starting Date” shall mean the first day of the first period for
which an amount is payable as an annuity, or in the case of a benefit not
payable in the form of an annuity, the first day on which all events have
occurred that entitled the Participant to such benefit. For purposes of the
foregoing sentence, the first day of the first period for which a benefit is to
be received by reason of disability shall be treated as the Annuity Starting
Date only if such benefit is not an auxiliary benefit under Code
Section 417(f)(2)(B).

(ii) “Earliest Retirement Age” shall mean the earliest date on which, under the
Plan, the Participant could elect to receive retirement benefits.

(iii) “Preretirement Election Period” shall mean, with respect to any
Participant, the period that begins on the first day of the Plan Year in which
such Participant attains age 35 and ends on the date of such Participant’s
death. If a Participant separates from service before the first day of the Plan
Year in which he or she attains age 35, the Preretirement Election Period shall
begin on the date of separation with respect to benefits accrued before such
separation. Pre-age 35 waiver: A Participant who will not attain age 35 as of
the end of any current Plan Year may make a special Qualified Election to waive
the Qualified Preretirement Survivor Annuity for the period beginning on the
date of such election and ending on the first day of the Plan Year in which the
Participant will attain age 35. Such election shall not be valid unless the
Participant receives a written explanation of the Qualified Preretirement
Survivor Annuity in such terms as are comparable to the explanation required
under Section 6.2(f). Qualified Preretirement Survivor Annuity coverage will be
automatically reinstated as of the first day of the Plan Year in which the
Participant attains age 35. Any new waiver on or after such date shall be
subject to the full requirements of this Section 6.2.

(iv) “Retirement Election Period” shall mean, with respect to any Participant,
the 180-day period that ends on his or her Annuity Starting Date.

(v) “Qualified Election” shall mean an election to waive the Qualified Joint and
Survivor Annuity, the Qualified Life Annuity, or the Qualified Preretirement
Survivor Annuity form of benefit. Such election must satisfy the following
requirements: (A) it must be in writing; (B) it must be consented to in writing
by the Participant’s spouse, if he or she is married; (C) it must designate a
Beneficiary (if applicable) (or a form of benefits, if applicable) which may not
be changed without the consent of the Participant’s spouse (or the Participant’s
spouse’s consent must expressly permit the Participant to designate a
Beneficiary (if applicable) (or a form of benefits, if applicable) without
requiring further consent from the Participant’s spouse); (D) such spouse’s
consent must acknowledge the effect of the election; and (E) such spouse’s
consent must be witnessed by a Plan representative or a notary public. Spousal
consent is not required if the Participant establishes to the satisfaction of a
Plan representative that such consent cannot be obtained because there is no
spouse, because the spouse cannot be located, or because of such other
circumstances as the Secretary of the Treasury may prescribe by

 

-24-



--------------------------------------------------------------------------------

Regulations. Any consent by a spouse (or establishment that the consent of a
spouse cannot be obtained) shall be effective only as to such spouse. A consent
that permits designations by the Participant without any requirement of further
consent by such spouse (if applicable) must acknowledge that the spouse has the
right to limit consent to a specific Beneficiary, and a specific form of benefit
where applicable, and that the spouse voluntarily elects to relinquish either or
both of such rights. A Participant may revoke a prior Qualified Election and
choose again to take a Qualified Joint and Survivor Annuity, Qualified Life
Annuity, or Qualified Preretirement Survivor Annuity without the consent of his
or her spouse, at any time and any number of times, within the applicable
election period.

(vi) “Qualified Joint and Survivor Annuity” shall mean an annuity for the life
of the Participant with a survivor annuity for the life of such Participant’s
spouse. Such survivor annuity must be 100% of the amount of the annuity payable
during the joint lives of the Participant and his or her spouse. A Qualified
Joint and Survivor Annuity must be the Actuarial Equivalent of the Plan’s normal
form of benefit or, if greater, any optional form of benefit.

(vii) “Qualified Life Annuity” shall mean an annuity for the life of the
Participant that is the Actuarial Equivalent of the Plan’s normal form of
benefit, or, if greater, any optional form of benefit.

(viii) “Qualified Preretirement Survivor Annuity” shall mean:

(A) In the case of a Participant who dies after he or she has attained the
Earliest Retirement Age, a survivor annuity that provides the Participant’s
surviving spouse with the same benefit that would be payable if the Participant
had retired on the date before his or her death, and had received an immediate
Qualified Joint and Survivor Annuity; and

(B) In the case of a Participant who dies on or before he or she has attained
the Earliest Retirement Age, a survivor annuity that provides the Participant’s
surviving spouse with the same benefit that would be payable if the Participant
had:

(1) separated from service on the date of death;

(2) survived to the Earliest Retirement Age;

(3) retired with an immediate Qualified Joint and Survivor Annuity at the
Earliest Retirement Age; and

(4) died on the date after the Earliest Retirement Age.

Payments to a Participant’s surviving spouse pursuant to subsection (B) shall
begin at such Participant’s Earliest Retirement Age unless such surviving spouse
elects a later date.

 

-25-



--------------------------------------------------------------------------------

(f) Information To Participants. A Participant shall be provided with the
following information with regard to the applicable Qualified Election:

(i) With regard to the Qualified Election to waive the Qualified Joint and
Survivor Annuity or Qualified Life Annuity form of benefit, a Participant shall
be provided with a written explanation of (A) the terms and conditions of the
Qualified Joint and Survivor Annuity or Qualified Life Annuity, (B) the
Participant’s right to elect to waive (and the effect of such an election) the
Qualified Joint and Survivor Annuity or Qualified Life Annuity form of benefit,
(C) the right of the Participant’s spouse to consent to any election to waive
the Qualified Joint and Survivor Annuity form of benefit, and (D) the right of
the Participant to revoke such an election, and the effect of such a revocation.
Such written explanation shall be provided to a Participant no less than 30 days
and no more than 180 days before the Annuity Starting Date.

(ii) With regard to the Qualified Election regarding the Qualified Preretirement
Survivor Annuity form of benefit, a Participant shall be provided with a written
explanation of the Qualified Preretirement Survivor Annuity containing
comparable information to that required pursuant to subsection (i) above. Such
written explanation shall be provided to each Participant within whichever of
the following periods ends last: (A) the period beginning with the first day of
the Plan Year in which such Participant attains age 32 and ending with the close
of the Plan Year preceding the Plan Year in which such Participant attains age
35, (B) a reasonable period after such Participant first became a Participant,
or (C) a reasonable period after such Participant ceases to be an Employee in
the case of a Participant who ceases to be an Employee before attaining age 35.
For purposes of applying the preceding sentence, a reasonable period ending
after the enumerated event described in (B) is the end of the two-year period
beginning one year prior to the date the event occurs, and ending one year after
that date. In the case of a Participant who separates from service before the
Plan Year in which age 35 is attained, notice shall be provided within the
two-year period beginning one year prior to separation and ending one year after
separation. If such a Participant thereafter returns to employment with the
Company, the applicable period for such Participant shall be redetermined.

(g) Cash-Out Restrictions. Despite the other provisions of this Section, but
subject to the next sentence, if, when a Participant’s benefits become
distributable, the present value of a Qualified Joint and Survivor Annuity,
Qualified Life Annuity, or Qualified Preretirement Survivor Annuity is not in
excess of $1,000, the Committee may direct that such benefit be distributed as
an immediate cash lump sum. No such distribution may be made after a
Participant’s Annuity Starting Date unless such Participant and his or her
spouse (or, in the case of a deceased Participant, the surviving spouse) consent
in writing to such distribution.

(h) The Annuity Starting Date for a distribution in a form other than a
Qualified Joint and Survivor Annuity may be less than 30 days after receipt of
the written explanation described above provided: (i) the Participant has been
provided with information that clearly indicates that the Participant has at
least 30 days to consider whether to waive the Qualified Joint and Survivor
Annuity and elect (with spousal consent) to a form of distribution other than a
Qualified Joint and Survivor Annuity; (ii) the Participant is permitted to
revoke any

 

-26-



--------------------------------------------------------------------------------

affirmative distribution election at least until the Annuity Starting Date or,
if later, at any time prior to the expiration of the seven-day period that
begins the date after the explanation of the Qualified Joint and Survivor
Annuity is provided to the Participant; and (iii) the Annuity Starting Date is a
date after the date that the written explanation was provided to the
Participant. The Annuity Starting Date may be a date prior to the date the
written explanation is provided to the Participant if the distribution does not
commence until at least 30 days after such written explanation is provided,
subject to the waiver of the 30-day period as provided for above.

(i) Special Limitation. Despite any other provision of the Plan, no
preretirement death benefit in addition to the Qualified Preretirement Survivor
Annuity shall be permitted to the extent such other benefit would violate the
incidental benefit rule.

Section 6.3: Optional Methods Of Distribution.

(a) If an optional form of benefit has been selected as set forth in
Section 6.2, a Participant may elect one of the benefit options set forth below.
The Participant’s optional form of benefit shall be the Actuarial Equivalent of
the Participant’s normal form of benefit. Notwithstanding the foregoing, the
optional temporary annuity provided for in subsection (e) below or any lump sum
distribution provided for in subsection (f) below shall be determined using the
Applicable Mortality Table and the Applicable Interest Rate. If the present
value of such Participant’s Accrued Benefit is not in excess of $1,000, the
Committee may direct the Trustee to distribute such benefits as an immediate
cash lump sum, without such Participant’s consent.

(b) Joint and 50% Survivor Annuity. A monthly benefit payable during the
lifetime of the Participant, and upon his or her death, 50% of such monthly
benefit payable to his or her surviving spouse for the spouse’s lifetime. No
benefit shall be payable after the death of the Participant and his or her
spouse.

(c) Joint and 100% Survivor Annuity. A monthly benefit payable during the
lifetime of the Participant, and upon his or her death, 100% of such monthly
benefit payable to his or her surviving spouse for such spouse’s lifetime. No
benefit shall be payable after the death of the Participant and his or her
spouse.

(d) Period Certain Life Annuity Benefit. This form of benefit provides for
monthly payments continuing to the first day of the month in which the
Participant’s death occurs or the end of the certain period of 60, 120 or 180
months, whichever is later. If the Participant dies before the end of the
certain period, payments in the same amount shall be continued to his or her
designated beneficiary to the end of such period.

(e) Optional Temporary Annuity. A Participant whose retirement benefit commences
under the Plan before the earliest date on which his primary insurance benefit
begins under the Social Security Act may elect to receive an adjusted benefit
prior to the first date on which he or she becomes eligible to receive such
primary insurance benefit and a reduced benefit thereafter. The adjusted benefit
shall be calculated so that his or her retirement benefit payable to the
Participant prior to the date on which he or she becomes eligible to receive his
or her primary insurance benefit shall be equal as nearly as possible to the sum
of (a) the reduced

 

-27-



--------------------------------------------------------------------------------

amount payable after such date and (b) the estimated primary insurance benefit
payable to the Participant beginning on such date. A Participant may elect this
optional temporary annuity by filing a written request with the Committee prior
to his or her Normal Retirement Date or Early Retirement Date, if applicable.

(f) Lump Sum Benefits. An AG Participant may be eligible for a lump sum
distribution under Section 5.1 of the AG Plan with respect to his or her AG Plan
Benefit.

(g) The complete distribution of a Participant’s benefit as provided for above
shall constitute full payment and satisfaction of any obligation of the Company,
the Trustee or the Committee to such Participant or to the beneficiary of a
deceased Participant.

(h) If a distribution is one to which Code Sections 401(a)(11) and 417 do not
apply, such distribution may commence fewer than 30 days after the notice
required under Section 1.411(a)-11(c) of the Regulations under the Code is
given, provided that:

(i) the Committee clearly informs the Participant that the Participant has a
right to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and

(ii) the Participant, after receiving the notice, affirmatively elects a
distribution.

Section 6.4: Timing Of Distributions.

(a) Subject only to the survivor annuity requirements set forth in Section 6.2,
the provisions of this Section shall govern the timing of the distribution of a
Participant’s benefit. All distributions required under this Section shall be
determined and made in accordance with the Regulations under Code
Section 401(a)(9) and the minimum distribution incidental benefit requirement of
Code Section 401(a)(9)(G). The provisions of this Section shall not be deemed to
create any method of distribution not already provided for in Sections 6.2 and
6.3.

(b) If a Participant’s benefits become distributable because of his or her death
or disability, such benefits shall begin to be distributed as soon as is
administratively practical after (i) the date specified for the commencement of
the applicable benefit in Section 6.1 or 6.2, (ii) the Committee’s receipt of
written proof of such Participant’s death or disability, and (iii) the
Committee’s approval of such Participant’s (or spouse’s) properly completed
claim for benefits. If a Participant’s benefits become distributable for a
reason other than his or her death or disability, such Participant’s benefits
shall begin to be distributed as soon as is administratively practical after
(i) the date specified for the commencement of the applicable benefit in
Section 6.1 or 6.2 and (ii) the Committee’s approval of such Participant’s
properly completed claim for benefits. Despite the foregoing, and subject to
subsections (c) and (d) below, a Participant’s benefits must begin to be
distributed no later than 60 days after the latest of the close of the Plan Year
in which:

 

-28-



--------------------------------------------------------------------------------

(i) the Participant attained age 65 (or Normal Retirement Age, if earlier);

(ii) occurred the tenth anniversary of the year in which the Participant began
participation in the Plan; or

(iii) the Participant terminated his or her employment with the Company.

Despite the foregoing, a Participant may elect a later date on which the
distribution of his or her benefit is to begin, in a manner consistent with the
applicable Regulations. Any failure by a Participant (or, if he or she is
married, such Participant’s spouse in the event of such Participant’s death or
in the event distribution is to be made in a form other than a Qualified Joint
and Survivor Annuity) to consent to an immediate distribution of his or her
benefit (provided that such benefit is otherwise then immediately distributable
pursuant to the foregoing provisions) shall be deemed to be an election to defer
distribution to the later of age 62 or such Participant’s Normal Retirement Age.
A description of the consequences of failing to defer receipt of a distribution
shall be provided no less than 30 nor more than 180 days before the date of such
distribution.

(c) Despite any other provision of the Plan, one of the following provisions
shall apply:

(i) A Participant’s benefit shall be distributed to him or her not later than
April 1 of the calendar year following the later of (A) the calendar year in
which the Participant attains age 70 1/2; or (B) the calendar year in which the
Participant retires, if such Participant is not a 5% Owner with respect to the
Plan Year ending in the calendar year in which he or she attains age 70 1/2 (the
“Required Beginning Date”); or

(ii) Alternatively, distributions to a Participant must begin no later than the
Required Beginning Date determined under subsection (c)(i) above and must be
made, in accordance with the applicable Regulations, over the periods set forth
below.

(d) Limits On Distribution Periods. Effective for calendar years beginning after
December 31, 2002, as of the first distribution calendar year, distributions, if
not made in a single sum, may only be made over one of the following periods:

(i) the life of the Participant;

(ii) the joint lives of the Participant and a designated beneficiary;

(iii) a period certain not extending beyond the life expectancy of the
Participant; or

(iv) a period certain not extending beyond the joint and last survivor
expectancy of the Participant and a designated beneficiary.

 

-29-



--------------------------------------------------------------------------------

(e) Death Of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(i) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then, except as provided in subsection (m) below, distributions to
the surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70 1/2, if
later.

(ii) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then, except as provided in subsection (m) below,
distributions to the designated beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

(iii) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(iv) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse are required to begin, this subsection
(e), other than subsection (e)(i), will apply as if the surviving spouse were
the Participant.

For purposes of this subsection (e) and subsection (i), unless subsection
(e)(iv) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If subsection (e)(iv) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under subsection (e)(i). If distributions under an annuity
meeting the requirements of this Section commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under subsection (e)(i)), the date distributions are considered to begin is the
date distributions actually commence.

(f) Forms Of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first distribution calendar
year distributions will be made in accordance with subsections (g), (h), and
(i) of this Section. If the Participant’s interest is distributed in the form of
an annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Code Section 401(a)(9) and
Section 1.401(a)(9) of the Regulations. Any part of the Participant’s interest
that is in the form of an individual account described in Code Section 414(k)
will be distributed in a manner satisfying the requirements of Code
Section 401(a)(9) and Section 1.401(a)(9) of the Regulations that apply to
individual accounts.

 

-30-



--------------------------------------------------------------------------------

(g) Determination Of Amount To Be Distributed Each Year.

(i) General Annuity Requirements. If the Participant’s interest is to be paid in
the form of annuity distributions under the Plan, payments under the annuity
shall satisfy the following requirements:

(A) the annuity distributions will be paid in periodic payments made at uniform
intervals not longer than one year;

(B) the distribution period will be over a life (or lives) or over a period
certain not longer than the period described in subsection (h) or (i);

(C) once payments have begun over a period, the period will be changed only in
accordance with subsection (j) of this Section;

(D) payments will either be nonincreasing or increase only as follows:

(1) by an annual percentage increase that does not exceed the percentage
increase in an eligible cost-of-living index for a 12-month period ending in the
year during which the increase occurs or a prior year;

(2) by a percentage increase that occurs at specified times and does not exceed
the cumulative total of annual percentage increases in an eligible
cost-of-living index since the Annuity Starting Date, or if later, the date of
the most recent percentage increase;

(3) by a constant percentage of less than 5% per year, applied not less
frequently than annually;

(4) as a result of dividend or other payments that result from actuarial gains,
provided:

a. actuarial gain is measured not less frequently than annually,

b. the resulting dividend or other payments are either paid no later than the
year following the year for which the actuarial experience is measured or paid
in the same form as the payment of the annuity over the remaining period of the
annuity (beginning no later than the year following the year for which the
actuarial experience is measured),

c. the actuarial gain taken into account is limited to actuarial gain from
investment experience,

 

-31-



--------------------------------------------------------------------------------

d. the assumed interest rate used to calculate such actuarial gains is not less
than 3%, and

e. the annuity payments are not increased by a constant percentage as described
in subsection (g)(i)(D)(3);

(5) to the extent of the reduction in the amount of the Participant’s payments
to provide for a survivor benefit, but only if there is no longer a survivor
benefit because the beneficiary whose life was being used to determine the
distribution period described in subsection (h) dies or is no longer the
Participant’s beneficiary pursuant to a qualified domestic relations order
within the meaning of Code Section 414(p);

(6) to provide a final payment upon the Participant’s death not greater than the
excess of the actuarial present value of the Participant’s accrued benefit
(within the meaning of Code Section 411(a)(7)) calculated as of the Annuity
Starting Date using the Applicable Interest Rate and the Applicable Mortality
Table (or, if greater, the total amount of employee contributions) over the
total of payments before the Participant’s death;

(7) to allow a beneficiary to convert the survivor portion of a joint and
survivor annuity into a single sum distribution upon the Participant’s death; or

(8) to pay increased benefits that result from a Plan amendment.

(ii) Amount Required To Be Distributed By Required Beginning Date And Later
Payment Intervals. The amount that must be distributed on or before the
Participant’s Required Beginning Date (or, if the Participant dies before
distributions begin, the date distributions are required to begin under
subsection (e)(i) or (ii)) is the payment that is required for one payment
interval. The second payment need not be made until the end of the next payment
interval even if that payment interval ends in the next calendar year. All of
the Participant’s benefit accruals as of the last day of the first distribution
calendar year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s Required
Beginning Date.

(iii) Additional Accruals After First Distribution Calendar Year. Any additional
benefits accruing to the Participant in a calendar year after the first
distribution calendar year will be distributed beginning with the first payment
interval ending in the calendar year immediately following the calendar year in
which such benefit accrues.

 

-32-



--------------------------------------------------------------------------------

(h) Requirements For Annuity Distributions That Commence During Participant’s
Lifetime.

(i) Joint Life Annuities Where the Beneficiary Is Not the Participant’s Spouse.
If the Participant’s interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and a nonspouse
beneficiary, annuity payments to be made on or after the Participant’s required
beginning date to the designated beneficiary after the Participant’s death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Participant, using the table set
forth in Section 1.401(a)(9)-6, Q&A 2(c)(2), in the manner described in Q&A
2(c)(1), of the Regulations, to determine the applicable percentage. If the form
of distribution combines a joint and survivor annuity for the joint lives of the
participant and a nonspouse beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the designated beneficiary after the expiration of the period certain.

(ii) Period Certain Annuities. Unless the Participant’s spouse is the sole
designated beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant’s lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in
Section 1.401(a)(9)–9, Q&A-2, of the Regulations for the calendar year that
contains the Annuity Starting Date. If the Annuity Starting Date precedes the
year in which the Participant reaches age 70, the applicable distribution period
for the Participant is the distribution period for age 70 under the Uniform
Lifetime Table set forth in Section 1.401(a)(9)–9, Q&A-2, of the Regulations
plus the excess of 70 over the age of the Participant as of the Participant’s
birthday in the year that contains the Annuity Starting Date. If the
Participant’s spouse is the Participant’s sole designated beneficiary and the
form of distribution is a period certain and no life annuity, the period certain
may not exceed the longer of the Participant’s applicable distribution period,
as determined under this subsection (ii), or the joint life and last survivor
expectancy of the Participant and the Participant’s spouse as determined under
the Joint and Last Survivor Table set forth in Section 1.401(a)(9)–9, Q&A-3, of
the Regulations, using the Participant’s and spouse’s attained ages as of the
Participant’s and spouse’s birthdays in the calendar year that contains the
Annuity Starting Date.

(i) Requirements For Minimum Distributions After The Participant’s Death.

(i) Death After Distributions Begin. If the Participant dies after distribution
of his or her interest begins in the form of an annuity meeting the requirements
of this Section, the remaining portion of the Participant’s interest will
continue to be distributed over the remaining period over which distributions
commenced.

(ii) Death Before Distributions Begin.

(A) Participant Survived by Designated Beneficiary. Except as provided in
subsection (m), if the Participant dies before the date distribution of

 

-33-



--------------------------------------------------------------------------------

his or her interest begins and there is a designated beneficiary, the
Participant’s entire interest will be distributed, beginning no later than the
time described in subsection (e)(i) or (ii), over the life of the designated
beneficiary or over a period certain not exceeding:

(1) unless the Annuity Starting Date is before the first distribution calendar
year, the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year
immediately following the calendar year of the Participant’s death; or

(2) if the Annuity Starting Date is before the first distribution calendar year,
the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year that
contains the Annuity Starting Date.

(B) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

(C) Death of Surviving Spouse Before Distributions To Surviving Spouse Begin. If
the Participant dies before the date distribution of his or her interest begins,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions to the surviving
spouse begin, this subsection (i) will apply as if the surviving spouse were the
Participant, except that the time by which distributions must begin will be
determined without regard to subsection (e)(i).

(j) Changes To Annuity Payment Period.

(i) Permitted Changes. An annuity payment period may be changed only in
association with an annuity payment increase described in subsection (g)(i)(D)
or in accordance with subsection (ii) below.

(ii) Reannuitization. An annuity payment period may be changed and the annuity
payments modified in accordance with that change if the conditions in
subsection (iii) below are satisfied and:

(A) the modification occurs when the Participant retires or in connection with a
plan termination;

(B) the payment period prior to modification is a period certain without life
contingencies; or

(C) the annuity payments after modification are paid under a Qualified Joint and
Survivor Annuity over the joint lives of the Participant and a

 

-34-



--------------------------------------------------------------------------------

designated beneficiary, the Participant’s spouse is the sole designated
beneficiary, and the modification occurs in connection with the Participant’s
becoming married to such spouse.

(iii) Conditions. The conditions in this subsection are satisfied if:

(A) the future payments after the modification satisfy the requirements of Code
Section 401(a)(9), and Section 1.401(a)(9) of the Regulations, and this Section
(determined by treating the date of the change as a new Annuity Starting Date
and the actuarial present value of the remaining payments prior to modification
as the entire interest of the Participant);

(B) for purposes of Code Sections 415 and 417, the modification is treated as a
new Annuity Starting Date;

(C) after taking into account the modification, the annuity (including all past
and future payments) satisfies the requirements of Code Section 415 (determined
at the original Annuity Starting Date, using the interest rates and mortality
tables applicable to such date); and

(D) the end point of the period certain, if any, for any modified payment period
is not later than the end point available to the employee at the original
Annuity Starting Date under Code Section 401(a)(9) and this Section.

(k) Payments To A Surviving Child.

(i) Special Rule. For purposes of this Section, payments made to a Participant’s
surviving child until the child reaches the age of majority (or dies, if
earlier) shall be treated as if such payments were made to the surviving spouse
to the extent the payments become payable to the surviving spouse upon cessation
of the payments to the child.

(ii) Age Of Majority. For purposes of this Section, a child shall be treated as
having not reached the age of majority if the child has not completed a
specified course of education and is under the age of 26. In addition, a child
who is disabled within the meaning of Code Section 72(m)(7) when the child
reaches the age of majority shall be treated as having not reached the age of
majority so long as the child continues to be disabled.

(l) Definitions.

(i) Actuarial Gain. The difference between an amount determined using the
actuarial assumptions (i.e., investment return, mortality, expense, and other
similar assumptions) used to calculate the initial payments before adjustment
for any increases and the amount determined under the actual experience with
respect to those factors. Actuarial gain also includes differences between the
amount determined using actuarial assumptions when an annuity was purchased or
commenced and such amount

 

-35-



--------------------------------------------------------------------------------

determined using actuarial assumptions used in calculating payments at the time
the actuarial gain is determined.

(ii) Designated Beneficiary. The individual who is designated by the Participant
(or the Participant’s surviving spouse) as the beneficiary of the Participant’s
interest under the Plan and who is the designated beneficiary under Code
Section 401(a)(9) and Section 1.401(a)(9)–4 of the Regulations.

(iii) Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin pursuant to subsection (e).

(iv) Eligible Cost-Of-Living Index. An index described in paragraphs (b)(2),
(b)(3) or (b)(4) of Section 1.401(a)(9)–6, Q&A-14, of the Regulations.

(v) Life Expectancy. Life expectancy as computed by use of the Single Life Table
in Section 1.401(a)(9)–9, Q&A-1, of the Regulations.

(vi) 5% Owner. A Participant is treated as a 5% owner for purposes of this
Section if the Participant is a 5% owner as defined in Code Section 416 at any
time during the plan year ending with or within the calendar year in which such
owner attains age 70 1/2. Once distributions have begun to a 5 % owner under
this Section, they must continue to be distributed, even if the Participant
ceases to be a 5% owner in a subsequent year.

(m) Election To Apply 5-Year Rule To Distributions To Designated Beneficiaries.
If the Participant dies before distributions are required to begin and there is
a designated beneficiary, distributions to the designated beneficiary are not
required to begin by the date specified in subsection (e), but the Participant’s
entire interest will be distributed to the designated beneficiary by December 31
of the calendar year containing the fifth anniversary of the Participant’s
death. If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to either the Participant or the surviving spouse begin,
this election will apply as if the surviving spouse were the Participant.

(n) Election To Allow Participants Or Beneficiaries To Elect 5-Year Rule.
Participants or beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule in subsections (e) and (i)(ii) applies
to distributions after the death of a Participant who has a designated
beneficiary. The election must be made no later than the earlier of September 30
of the calendar year in which distributions would be required begin under
subsection (e), or by September 30 of the calendar year which contains the fifth
anniversary of the Participant’s (or, if applicable, surviving spouse’s) death.
If neither the Participant nor beneficiary makes an election under this
paragraph, distributions will be made in accordance with subsections (e) and
(i)(ii) and, if applicable, the elections in subsection (m) above.

 

-36-



--------------------------------------------------------------------------------

Section 6.5: Postponed Retirement.

If a Participant continues to be an Employee beyond his or her Normal Retirement
Date, his or her corresponding participation in the Plan shall likewise
continue. In such case, to the extent permitted by law and the applicable
Regulations, the distribution of such a Participant’s benefits will be postponed
until he or she actually ceases to be an Employee. A notice of such postponement
shall be given to such a Participant in accordance with ERISA
Section 203(a)(3)(B) and the Regulations thereunder. Such benefits shall begin
to be distributed as of the Participant’s Late Retirement Date. If a Participant
becomes an Employee after the distribution of such Participant’s benefits has
commenced, distribution of such benefits shall nonetheless continue.

Section 6.6: Distributions Due Missing Persons.

If the Trustee is unable to distribute any benefit due to a missing Participant
or beneficiary, the Trustee shall so advise the Committee. The Committee shall
then send a written notice to such Participant or beneficiary at his or her last
known address, as reflected in the Company’s or Committee’s records, or take
other reasonable steps to try to locate such Participant or beneficiary. If such
Participant or beneficiary shall not have presented himself or herself to the
Company or to the Committee within a reasonable time after the date of such
written notice, any undistributed benefit may be applied against and reduce the
Company’s future contributions to the Plan. Despite the foregoing, if at any
subsequent time a valid claim for any undistributed benefit is presented to the
Committee, such benefit that was so applied shall be restored and paid to such
claimant.

Section 6.7: Transfers To Another Qualified Plan.

(a) If a Participant who is a distributee of any Eligible Rollover Distribution
(as defined below) elects to have such distribution paid directly to an Eligible
Retirement Plan and who specifies the Eligible Retirement Plan to which such
distribution is to be paid (in such form and at such time as the Committee may
prescribe), then such distribution shall be made in the form of a direct
trustee-to-trustee transfer to such Eligible Retirement Plan, provided that such
Eligible Retirement Plan accepts such a transfer. The foregoing sentence shall
apply only to the extent that such Eligible Rollover Distribution would be
includable in gross income if not transferred as provided in such sentence
(determined without regard to Code Sections 402(c), 403(a)(4), 403(b)(8), and
457(e)(16)).

(b) “Eligible Rollover Distribution” shall mean any distribution of all or any
portion of the balance to the credit of the distributee, except that an Eligible
Rollover Distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code Section 401(a)(9); any
hardship distribution; the portion of any other distribution that is not
includable in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities); and any other
distribution that is reasonably expected to total less than $200 during a year.
A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions that are not includable in gross income. However,

 

-37-



--------------------------------------------------------------------------------

such portion may be transferred only to an individual retirement account or
annuity described in Code Section 408(a) or (b), to a qualified trust described
in Code Section 401(a), or to an annuity contract described in Code
Section 403(b), provided such trust, account, or annuity agrees to separately
account for amounts so transferred (and earnings thereon), including separately
accounting for the portion of such distribution that is includable in gross
income and the portion of such distribution that is not so includable.

(c) “Eligible Retirement Plan” shall mean an eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and which agrees to separately account for amounts transferred into such plan
from this Plan, an individual retirement account described in Code
Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), an annuity
contract described in Code Section 403(b), or a qualified trust described in
Code Section 401(a), that accepts the distributee’s Eligible Rollover
Distribution. The definition of Eligible Retirement Plan shall also apply in the
case of a distribution to a surviving spouse, or to a spouse or former spouse
who is the alternate payee under a qualified domestic relations order, as
defined in Code Section 414(p). If any portion of an Eligible Rollover
Distribution is attributable to payments or distributions from a designated Roth
account, an Eligible Retirement Plan with respect to such portion shall include
only another designated Roth account of the individual from whose account the
payments or distributions were made, or a Roth IRA of such individual.

(d) A Participant’s (i) surviving spouse and (ii) spouse or former spouse who is
the alternate payee under a qualified domestic relations order, as defined in
Code Section 414(p), are distributees with regard to the interest of the
surviving spouse, spouse, or former spouse and shall have the same rights as a
Participant to make a transfer in accordance with this Section 6.7 as to the
interest of the surviving spouse, spouse, or former spouse.

(e) If a nonspouse Beneficiary who is a distributee of any Eligible Rollover
Distribution (i) elects to have such distribution paid directly to an individual
retirement plan described in Code Sections 408(a) or 408(b) that is established
for the purpose of receiving the distribution on behalf of a designated
Beneficiary (as defined in Code Section 401(a)(9)(E)) who is a nonspouse
Beneficiary (a “Nonspouse IRA”) and (ii) specifies the Nonspouse IRA to which
such distribution is to be paid (in such form and at such time as the Committee
may prescribe), then such distribution shall be made in the form of a direct
trustee-to-trustee transfer to such Nonspouse IRA, provided that such Nonspouse
IRA accepts such a transfer. The foregoing sentence shall apply only to the
extent that such Eligible Rollover Distribution would be includable in gross
income if not transferred as provided in such sentence (determined without
regard to Code Section 402(c)). The direct rollover must be made to a Nonspouse
IRA on behalf of the designated Beneficiary that will be treated as an inherited
IRA pursuant to the provisions of Code Section 402(c)(11).

(f) A Participant may elect to roll over directly an Eligible Rollover
Distribution to a Roth IRA described in Code Section 408A(b).

 

-38-



--------------------------------------------------------------------------------

Section 6.8: Distribution Limitations.

(a) For purposes of this Section 6.8, the following terms shall have the
indicated meaning:

(i) “Benefits” means the sum of the Participant’s Accrued Benefit and all other
benefits to which he or she is entitled under the Plan, including, without
limitation, loans in excess of the amount set forth in Code Section 72(p)(2)(A),
any periodic income, any withdrawal values payable to a living Participant, and
any death benefits not provided for by insurance on the Participant’s life.

(ii) “Restricted Participant” means, with respect to a Plan Year, a Highly
Compensated Employee who is a Participant and who, if there are more than 25
Highly Compensated Employees, is one of the 25 Highly Compensated Employees with
the highest Earnings in the current or any prior Plan Year. An individual who is
a Restricted Participant in a Plan Year shall be a Restricted Participant in a
subsequent Plan Year only if he or she satisfies the conditions of the previous
sentence in such subsequent Plan Year. If more than one individual has the same
Earnings, the younger individual shall be deemed to have the higher Earnings.

(b) In the event of Plan termination, the benefit of any Highly Compensated
Employee is limited to a benefit that is nondiscriminatory under Code
Section 401(a)(4).

(c) Subject to subsection (d) below, a Restricted Participant may not receive
his or her benefits under this Plan in the form of a single lump sum payment, or
other benefit form under which payments during a single year would exceed the
annual payments that would be made on behalf of such Participant under a
straight life annuity that is the Actuarial Equivalent of the sum of the
Participant’s Accrued Benefit, the Participant’s other benefits under the Plan
(other than a Social Security supplement, within the meaning of Code
Section 1.411(a)-7(c)(4)(ii)), and the amount the Participant is entitled to
receive under a Social Security supplement.

(d) The limitation of subsection (c) above shall not apply:

(i) to any payment, if the value of Plan assets after such payment equals or
exceeds 110% of the value of the Plan’s “current liabilities” (within the
meaning of Code Section 412(l)(7)) (or a similar value under post-PPA rules,
such as the Plan’s ‘funding target’ under Code Section 430(d)(1)); or

(ii) if the value of the Restricted Participant’s benefit is less than 1% of the
value of such current liabilities (or such other similar value) before
distribution, or

(iii) the value of the benefits payable under the Plan to a Restricted
Participant does not exceed $5,000.

For purposes of the foregoing, the Committee may use any reasonable and
consistent method for determining the value of current liabilities (or such
other similar value) and the value of Plan assets.

 

-39-



--------------------------------------------------------------------------------

(e) In the event that Congress provides by statute, or the Internal Revenue
Service provides by regulation, ruling, or otherwise, that the limitations set
forth in this Section 6.8 are not necessary for the Plan to meet the
requirements of Section 401(a) or other applicable provisions of the Code then
in effect, such limitations shall become void and shall no longer apply without
the necessity of further amendment to the Plan.

(f) Notwithstanding the foregoing, a Restricted Participant’s otherwise
restricted benefit may be distributed in full to the affected Participant if,
prior to receipt of the restricted amount, such Participant enters into a
written agreement with the Committee to secure repayment to the Plan of such
restricted amount. The restricted amount is the excess of the amounts actually
distributed to such Participant (accumulated with reasonable interest) over the
amounts that could have been distributed to such Participant under the straight
life annuity (accumulated with reasonable interest). The Restricted Participant
may secure repayment of the restricted amount upon distribution by:

(i) entering into an agreement for promptly depositing in escrow with an
acceptable depository property having a fair market value equal to at least 125%
of the restricted amount;

(ii) providing a bank letter of credit in an amount equal to at least 100% of
the restricted amount; or

(iii) posting a bond equal to at least 100% of the restricted amount. If the
Participant elects to post bond, the bond must be furnished by an insurance
company, bonding company or other surety for federal bonds.

With respect to the foregoing:

(i) The escrow arrangement may provide that a Participant may withdraw amounts
in excess of 125% of the restricted amount. If the market value of the property
in an escrow account falls below 110% of the remaining restricted amount, the
Participant must deposit additional property to bring the value of the property
held by the depository up to 125% of the restricted amount. The escrow
arrangement may provide that the Participant may have the right to receive any
income from the property placed in escrow, subject to the Participant’s
obligation to deposit additional property, as set forth in the preceding
sentence.

(ii) A surety or bank may release any liability on a bond or letter of credit in
excess of 100% of the restricted amount.

(iii) If the Committee certifies to the depository, surety or bank that the
Participant (or the Participant’s estate) is no longer obligated to repay any
restricted amount, a depository may redeliver to the Participant any property
held under an escrow agreement, and a surety or bank may release any liability
on a Participant’s bond or letter of credit.

(iv) In lieu of the written agreement described above, the Restricted
Participant may enter into any other written agreement and security arrangement
with the

 

-40-



--------------------------------------------------------------------------------

Committee for the repayment of the Restricted Benefits that is determined to be
acceptable by ruling of the Internal Revenue Service.

(v) The Committee shall have sole discretion in determining the adequacy of any
written agreement and security arrangement pursuant to this subsection (f) to
comply with the Code, applicable Regulations, and other IRS pronouncements.

Section 6.9: Limitations On Benefits.

(a) Except as otherwise provided, the limitations of this Section apply on and
after January 1, 2008. Despite any other provision of the Plan, no Participant’s
aggregate annual benefit payable under this Plan and any other Defined Benefit
Plan maintained by the Company or an Affiliated Company (determined as if such
annual benefit were payable annually in the form of a straight life annuity,
with no ancillary benefits) shall exceed the lesser of (1) $195,000 (for 2009)
(the “Dollar Limitation”), or (2) 100% of such Participant’s average Earnings
for the three consecutive Plan Years during which he or she had the greatest
average Earnings from the Company. The Earnings for a year shall be limited in
accordance with Code Section 401(a)(17) for Limitation Years beginning after
June 30, 2007; however, the Accrued Benefit determined under the old rules
immediately before such new limitation took effect may be grandfathered. Such
maximum benefit limit shall be adjusted as follows:

(i) Adjustment Of Dollar Limitation For Benefit Commencement Before Age 62:

(A) Limitation Years Beginning Before July 1, 2007. If the Annuity Starting Date
for the Participant’s benefit is prior to age 62 and occurs in a Limitation Year
beginning before July 1, 2007, the Dollar Limitation for the Participant’s
Annuity Starting Date is the annual amount of a benefit payable in the form of a
straight life annuity commencing at the Participant’s Annuity Starting Date that
is the actuarial equivalent of the Dollar Limitation (adjusted under
Section 6.9(b) for years of participation less than ten, if required) with
actuarial equivalence computed using whichever of the following produces the
smaller annual amount: (1) the interest rate and the mortality table (or other
tabular factor) used for determining actuarial equivalence under the Plan for
early retirement purposes; or (2) a 5% interest rate assumption and the
Applicable Mortality Table.

(B) Limitation Years Beginning On Or After July 1, 2007.

(1) Plan Does Not Have Immediately Commencing Straight Life Annuity Payable At
Both Age 62 And The Age Of Benefit Commencement. If the Annuity Starting Date
for the Participant’s benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan does not have an immediately
commencing straight life annuity payable at both age 62 and the age of benefit
commencement, the Dollar Limitation for the Participant’s Annuity Starting Date
is the annual amount of a benefit payable in the form of a

 

-41-



--------------------------------------------------------------------------------

straight life annuity commencing at the Participant’s Annuity Starting Date that
is the actuarial equivalent of the Dollar Limitation (adjusted under
Section 6.9(b) for years of participation less than ten, if required) with
actuarial equivalence computed using a 5% interest rate assumption and the
Applicable Mortality Table for the Annuity Starting Date (and expressing the
Participant’s age based on completed calendar months as of the Annuity Starting
Date).

(2) Plan Has Immediately Commencing Straight Life Annuity Payable At Both Age 62
And The Age Of Benefit Commencement. If the Annuity Starting Date for the
Participant’s benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan has an immediately commencing
straight life annuity payable at both age 62 and the age of benefit
commencement, the Dollar Limitation for the Participant’s Annuity Starting Date
is the lesser of the limitation determined under Section 6.9(a)(i)(B)(1) and the
Dollar Limitation (adjusted under Section 6.9(b) for years of participation less
than ten, if required) multiplied by the ratio of the annual amount of the
immediately commencing straight life annuity under the Plan at the Participant’s
Annuity Starting Date to the annual amount of the immediately commencing
straight life annuity under the plan at age 62, both determined without applying
the limitations of this Section.

(ii) Adjustment Of Defined Benefit Dollar Limitation For Benefit Commencement
After Age 65:

(A) Limitation Years Beginning Before July 1, 2007. If the Annuity Starting Date
for the Participant’s benefit is after age 65 and occurs in a Limitation Year
beginning before July 1, 2007, the Dollar Limitation for the Participant’s
Annuity Starting Date is the annual amount of a benefit payable in the form of a
straight life annuity commencing at the Participant’s Annuity Starting Date that
is the actuarial equivalent of the Dollar Limitation (adjusted under
Section 6.9(b) for years of participation less than ten, if required) with
actuarial equivalence computed using whichever of the following produces the
smaller annual amount: (1) the interest rate and the mortality table (or other
tabular factor) used to determine actuarial equivalence under the Plan for
delayed retirement purposes; or (2) a 5% interest rate assumption and the
Applicable Mortality Table.

(B) Limitation Years Beginning On Or After July 1, 2007.

(1) Plan Does Not Have Immediately Commencing Straight Life Annuity Payable At
Both Age 65 And The Age Of Benefit Commencement. If the Annuity Starting Date
for the Participant’s benefit is after age 65 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan does not have an immediately
commencing straight life annuity payable at both age 65 and the age of benefit

 

-42-



--------------------------------------------------------------------------------

commencement, the Dollar Limitation at the Participant’s Annuity Starting Date
is the annual amount of a benefit payable in the form of a straight life annuity
commencing at the Participant’s Annuity Starting Date that is the actuarial
equivalent of the Dollar Limitation (adjusted under Section 6.9(b) for years of
participation less than ten, if required), with actuarial equivalence computed
using a 5% interest rate assumption and the Applicable Mortality Table for that
Annuity Starting Date (and expressing the Participant’s age based on completed
calendar months as of the Annuity Starting Date).

(2) Plan Has Immediately Commencing Straight Life Annuity Payable At Both Age 65
And The Age Of Benefit Commencement. If the Annuity Starting Date for the
Participant’s benefit is after age 65 and occurs in a Limitation Year beginning
on or after July 1, 2007, and the Plan has an immediately commencing straight
life annuity payable at both age 65 and the age of benefit commencement, the
Dollar Limitation at the Participant’s Annuity Starting Date is the lesser of
the limitation determined under Section 6.9(a)(ii)(B)(1) and the Dollar
Limitation (adjusted under Section 6.9(b) for years of participation less than
ten, if required) multiplied by the ratio of the annual amount of the adjusted
immediately commencing straight life annuity under the Plan at the Participant’s
Annuity Starting Date to the annual amount of the adjusted immediately
commencing straight life annuity under the Plan at age 65, both determined
without applying the limitations of this article. For this purpose, the adjusted
immediately commencing straight life annuity under the Plan at the Participant’s
Annuity Starting Date is the annual amount of such annuity payable to the
Participant, computed disregarding the Participant’s accruals after age 65 but
including actuarial adjustments even if those actuarial adjustments are used to
offset accruals; and the adjusted immediately commencing straight life annuity
under the plan at age 65 is the annual amount of such annuity that would be
payable under the plan to a hypothetical Participant who is age 65 and has the
same accrued benefit as the Participant.

(iii) Notwithstanding the other requirements of this Section 6.9(a), no
adjustment shall be made to the Dollar Limitation to reflect the probability of
a Participant’s death between the Annuity Starting Date and age 62, or between
age 65 and the Annuity Starting Date, as applicable, if benefits are not
forfeited upon the death of the Participant prior to the Annuity Starting Date.
To the extent benefits are forfeited upon death before the Annuity Starting
Date, such an adjustment shall be made. For this purpose, no forfeiture shall be
treated as occurring upon the participant’s death if the plan does not charge
participants for providing a Qualified Preretirement Survivor Annuity, as
defined in Code Section 417(c), upon the Participant’s death.

(iv) For all purposes of this Section 6.9, the Dollar Limitation shall be
adjusted by the Adjustment Factor in such manner as specified by the Secretary
of the

 

-43-



--------------------------------------------------------------------------------

Treasury. However, such increases shall not become effective before the year to
which they relate.

(v) If the Participant’s benefit payable under this Plan is payable in a form
other than a straight life annuity, the determination as to whether the
limitations described in this Section have been satisfied shall be made in
accordance with Regulations prescribed by the Secretary of the Treasury or his
delegate by adjusting such benefit so that it is the actuarial equivalent to a
straight life annuity form of benefit. For benefits that are not subject to Code
Section 417(e)(3), the actuarially equivalent straight life annuity shall be
equal to the greater of (A) the annual amount of the straight life annuity (if
any) payable to the Participant under the Plan commencing on the same Annuity
Starting Date as the Participant’s form of benefit; and (B) the annual amount of
the straight life annuity commencing at the same Annuity Starting Date that has
the same actuarial present value as the Participant’s form of benefit, computed
using a 5% interest rate assumption and the Applicable Mortality Table. For
benefits that are subject to Code Section 417(e)(3), the actuarially equivalent
straight life annuity is equal to the greatest of (A) the annual amount of the
straight life annuity commencing at the same Annuity Starting Date that has the
same actuarial present value as the Participant’s form of benefit, computed
using the Plan’s interest rate and mortality table (or other tabular factor) for
adjusting benefits in the same form; (B) the annual amount of the straight life
annuity commencing at the same Annuity Starting Date that has the same actuarial
present value as the Participant’s form of benefit, computed using 5.5% interest
rate assumption and the Applicable Mortality Table; and (C) the annual amount of
the straight life annuity commencing at the same Annuity Starting Date that has
the same actuarial present value as the Participant’s form of benefit, computed
using the Applicable Interest Rate and Applicable Mortality Table, divided by
1.05.

(vi) Such maximum benefit limit shall not be deemed exceed if a Participant’s
retirement benefits under the Plan and under all other Defined Benefit Plans of
the Company do not exceed $10,000 annually, and the Participant has never
participated in a Defined Contribution Plan maintained by the Company.

(b) If a Participant has completed less than ten years of participation in the
Plan, the Dollar Limitation referred to in subsection 6.9(a)(1) above shall be
such limitation, multiplied by a fraction, the numerator of which is the actual
number of years of participation (or part thereof) of the Participant, and the
denominator of which is ten. If a Participant has completed less than ten Years
of Service, then the limitations referred to in subsection 6.9(a)(2) above and
6.9(a)(iv) above shall be such limitations, multiplied by a fraction, the
numerator of which is the actual number of Years of Service (or part thereof)
completed by the Participant, and the denominator of which is ten. Despite the
foregoing two sentences, in no event shall the limitations contained in such
sentences reduce the limit set forth in subsection (a) above to an amount less
than one-tenth of such limitation, determined without regard to this subsection
(b).

(c) The intent of this Section 6.9 is to comply with the limitations of Code
Section 415 and the Regulations thereunder, and it should be construed
accordingly. Further, Code Section 415 and the Regulations thereunder are hereby
incorporated by reference.

 

-44-



--------------------------------------------------------------------------------

Section 6.10: Determination Of Present Value.

(a) For the purpose of determining the present value (or single lump sum
equivalent) of (i) a Participant’s Accrued Benefit; (ii) a Qualified Joint and
Survivor Annuity; (iii) a Qualified Preretirement Survivor Annuity; or
(iv) Qualified Life Annuity, the present value of such benefit shall not be less
than the present value calculated by using the Applicable Mortality Table and
the Applicable Interest Rate.

(b) In no event shall the present value of any such benefit determined under
this Section 6.10 be less than the greater of:

(i) the present value of such benefits determined under the Plan’s provisions
for determining the present value of accrued benefits other than this
Section 6.10; or

(ii) the present value of such benefits determined using the Applicable
Mortality Table and the Applicable Interest Rate.

Section 6.11: Coordination With Limitations On Contributions And Benefits.

In no event shall the amount of any benefit or annuity determined under
Section 6.10 above exceed the maximum benefit permitted under Section 415 of the
Code.

Section 6.12: Payment Of Benefits Through Purchase Of Annuity Contract.

(a) In lieu of paying benefits directly from the Trust to a Participant or
beneficiary, the Trustee, as and if directed by the Committee, may purchase,
with Trust assets, an individual annuity contract from an insurance company
which, as far as possible, provides benefits equal to (or Actuarially Equivalent
to) those provided in the Plan for such Participant or beneficiary, but provides
no optional form of retirement income or benefit which would not be permitted
under the Plan, whereupon the liability of the Trust and of the Plan will cease
and terminate with respect to such benefits that are so purchased and for which
the premiums are duly paid. As directed by the Committee, such an individual
annuity contract may be purchased by the Trustee on a single-premium basis or on
the basis of annual premiums payable over a period of years and may be purchased
at any time on or after the Participant’s applicable retirement date or death to
provide the benefits due under the Plan to the Participant or beneficiary on or
after the date of such purchase.

(b) Any annuity contract distributed by the Trustee to a Participant or
beneficiary under the provisions of the Plan shall bear on the face thereof the
designation “NOT TRANSFERABLE”, and such contract shall contain a provision to
the effect that the contract may not be sold, assigned, discounted or pledged as
collateral for a loan or as security for the performance of an obligation or for
any other purpose to any person other than the issuer thereof.

 

-45-



--------------------------------------------------------------------------------

Section 6.13: Funding-Based Limits On Benefits And Benefit Accruals.

(a) Resumption Of Prohibited Payments And Accruals.

(i) If a limitation on Prohibited Payments under subsection (d) of this Section
applied to the Plan as of a Funding Measurement Date, but that limit no longer
applies to the Plan as of a later Funding Measurement Date, then the prohibition
on paying Prohibited Payments under the Plan does not apply to benefits with
Annuity Starting Dates that are on or after such later Funding Measurement Date.

(ii) If a limitation on benefit accruals under subsection (e) of this Section
applied to the Plan as of a Funding Measurement Date, but that limit no longer
applies to the Plan as of a later Funding Measurement Date, then that limitation
does not apply to benefit accruals that are based on service on or after that
later Funding Measurement Date, except to the extent that the Plan provides that
benefit accruals will not resume when the limitation ceases to apply. The Plan
must comply with the rules relating to partial years of participation and the
prohibition on double proration under Department of Labor Regulation 29 CFR
2530.204- 2(c) and (d).

(iii) Participants who had an Annuity Starting Date within a period during which
a limitation under subsection (d) of this Section applied to the Plan will be
provided with the opportunity to have a new Annuity Starting Date (which would
constitute a new Annuity Starting Date under Code Sections 415 and 417) under
which the form of benefit previously elected may be modified, subject to
applicable qualification requirements, once the limitations of subsection (d) of
this Section cease to apply.

(b) Limitation On Shutdown Benefits And Other Unpredictable Contingent Event
Benefits. If the Plan contains an unpredictable contingent event benefit, then
the benefit will not be paid to a Participant with respect to any unpredictable
contingent events occurring during a Plan Year if the AFTAP for the Plan Year
(i) is less than 60%; or (ii) is 60% or more, but would be less than 60% if the
Plan’s AFTAP were redetermined applying an actuarial assumption that the
likelihood of occurrence of the unpredictable contingent event during the Plan
Year is 100%. The prohibition on payment of unpredictable contingent event
benefits under the preceding sentence ceases to apply with respect to benefits
attributable to an unpredictable contingent event occurring during the Plan Year
upon payment by the Company of a contribution allowed by subsection (f) of this
Section with respect to such event. If the prior sentence applies with respect
to an unpredictable contingent event, then all benefits with respect to the
unpredictable contingent event must be paid, including benefits for periods
prior to the contribution. Unpredictable contingent event benefits attributable
to an unpredictable contingent event that occurred within a period during which
no limitation under this subsection (b) applied to the Plan are not affected by
the limitation described in this subsection (b) as it applied in a subsequent
period. For purposes of this Section, an “unpredictable contingent event
benefit” means any benefit or increase in benefits to the extent the benefit or
increase would not be payable but for the occurrence of an unpredictable
contingent event. For this purpose, an “unpredictable contingent event” means a
plant shutdown (whether full or partial) or similar

 

-46-



--------------------------------------------------------------------------------

event, or an event other than the attainment of any age, performance of any
service, receipt or derivation of any Compensation, or the occurrence of death
or disability.

(c) Limitations On Plan Amendments Increasing Liability For Benefits. No
amendment to the Plan that has the effect of increasing liabilities of the Plan
by reason of increases in benefits, establishment of new benefits, changing the
rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable will take effect in a Plan Year if the AFTAP for the Plan Year is
(i) less than 80%; or (ii) is 80% or more, but would be less than 80% if the
benefits attributable to the amendment were taken into account in determining
the AFTAP. The limitations on Plan amendments in the preceding sentence cease to
apply with respect to an amendment, and the amendment is permitted to take
effect as of the later of the first day of the Plan Year or the effective date
of the amendment, upon payment by the Company of a contribution allowed by
subsection (f) of this Section. If the amount of the contribution described in
the preceding sentence is zero (because the amendment increases benefits solely
for future periods), the amendment is permitted to take effect without regard to
this subsection (c).

(i) The foregoing limitation on Plan amendments does not apply to any amendment
that provides for an increase in benefits under a formula that is not based on a
Participant’s Compensation, but only if the rate of increase in benefits does
not exceed the contemporaneous rate of increase in average wages of Participants
covered by the amendment. The determination of the rate of increase in average
wages is made by taking into consideration the net increase in average wages
from the period of time beginning with the effective date of the most recent
benefit increase applicable to all of those Participants who are covered by the
current amendment and ending on the effective date of the current amendment. If
an amendment applies to both currently employed Participants and other
Participants, all Participants to whom the amendment applies must be included in
determining the increase in average wages of the Participants covered by the
amendment. For this purpose, Participants who are not Employees at any time
during the period from the effective date of the most recent earlier benefit
increase applicable to all of the Participants who are covered by the current
amendment and ending on the effective date of the current amendment are treated
as having no increase or decrease in wages for the period after severance from
employment.

(ii) To the extent that any amendment provides for (or any pre-existing Plan
provision results in) a mandatory increase in the vesting of benefits under the
Code or ERISA (such as vesting rate increases pursuant to statute, Plan
termination amendments or partial terminations under Code Section 411(d)(3), and
vesting increases required by top heavy rules under Code Section 416), that
amendment (or pre-existing Plan provision) does not constitute an amendment that
changes the rate at which benefits become nonforfeitable for purposes of this
subsection (c). However, this subsection applies only to the extent the increase
in vesting is necessary to enable the Plan to continue to satisfy the
requirements for qualified plans.

(d) Limitations On Prohibited Payments.

(i) If the Plan’s AFTAP for a Plan Year is less than 60%, a Participant or
beneficiary is not permitted to elect an optional form of benefit that includes
a

 

-47-



--------------------------------------------------------------------------------

Prohibited Payment, and the Plan will not pay any Prohibited Payment, with an
Annuity Starting Date on or after the applicable Funding Measurement Date.

(ii) A Participant or beneficiary is not permitted to elect an optional form of
benefit that includes a Prohibited Payment, and the Plan will not pay any
Prohibited Payment, with an Annuity Starting Date that occurs during any period
in which the Company is a debtor in a case under Title 11, United States Code,
or similar Federal or State law, except for payments made within a Plan Year
with an Annuity Starting Date that occurs on or after the date on which the
enrolled actuary of the Plan certifies that the Plan’s AFTAP for that Plan Year
is not less than 100%.

(iii) In any case in which the Plan’s AFTAP for a Plan Year is 60% or more but
is less than 80%, a Participant or beneficiary is not permitted to elect the
payment of an optional form of benefit that includes a Prohibited Payment, and
the Plan will not pay any Prohibited Payment, with an Annuity Starting Date on
or after the applicable Funding Measurement Date, unless the present value,
determined in accordance with Code Section 417(e)(3), of the portion of the
benefit that is being paid in a Prohibited Payment does not exceed the lesser of
50% of the present value (determined in accordance with Code Section 417(e)(3))
of the benefit payable in the optional form of benefit that includes the
Prohibited Payment; or 100% of the PBGC Maximum Benefit Guarantee Amount.

(A) If an optional form of benefit that is otherwise available under the terms
of the Plan is not available as of the Annuity Starting Date because of this
subsection (d), then the Plan must permit the Participant or beneficiary to
elect to (1) receive the unrestricted portion of that optional form of benefit
at that Annuity Starting Date, determined by treating the unrestricted portion
of the benefit as if it were the Participant’s or beneficiary’s entire benefit
under the Plan; (2) commence benefits with respect to the Participant’s or
beneficiary’s entire benefit under the Plan in any other optional form of
benefit available under the Plan at the same Annuity Starting Date that
satisfies subsection (d)(iii) of this Section; or (3) defer commencement of the
payments to the extent described in subsection (I) of this Section.

(B) If the Participant or beneficiary elects payment of the unrestricted portion
of the benefit, then the Participant or beneficiary may elect payment of the
remainder of the Participant’s or beneficiary’s benefits under the Plan in any
optional form of benefit at that Annuity Starting Date otherwise available under
the Plan that would not have included a Prohibited Payment if that optional form
applied to the entire benefit of the Participant or beneficiary. The rules of
Treasury Regulation Section 1.417(e)-1 are applied separately to the separate
optional forms for the unrestricted portion of the benefit and the remainder of
the benefit (the “restricted portion”).

(C) If a benefit is being paid in an optional form for which any of the payments
is greater than the amount payable under a straight life annuity to the
Participant or beneficiary (plus any Social Security supplements described in

 

-48-



--------------------------------------------------------------------------------

the last sentence of Code Section 411(a)(9) payable to the Participant or
beneficiary) with the same Annuity Starting Date, then the portion of the
benefit that is being paid in a Prohibited Payment is the excess of each payment
over the smallest payment during the Participant’s lifetime under the optional
form of benefit (treating a period after the Annuity Starting Date and during
the Participant’s lifetime in which no payments are made as a payment of zero).

(D) The “PBGC Maximum Benefit Guarantee Amount” is the present value (determined
under guidance prescribed by the Pension Benefit Guaranty Corporation, using the
interest and mortality assumptions under Code Section 417(e)) of the maximum
benefit guarantee with respect to a Participant (based on the Participant’s age
or the beneficiary’s age at the Annuity Starting Date) under Section 4022 of
ERISA for the year in which the Annuity Starting Date occurs.

(E) The “unrestricted portion of the benefit” with respect to any optional form
of benefit is 50% of the amount payable under the optional form of benefit. For
an optional form of benefit that is a Prohibited Payment on account of a Social
Security leveling feature (as defined in Treasury Regulation
Section 1.411(d)-3(g)(16)) or a refund of employee contributions feature (as
defined in Treasury Regulation Section 1.411(d)-3(g)(11)), the unrestricted
portion of the benefit is the optional form of benefit that would apply if the
Participant’s or beneficiary’s accrued benefit were 50% smaller. After the
application of the preceding rules, the unrestricted portion of the benefit with
respect to the optional form of benefit is reduced, to the extent necessary, so
that the present value (determined in accordance with Code Section 417(e)) of
the unrestricted portion of that optional form of benefit does not exceed the
PBGC Maximum Benefit Guarantee Amount.

(F) In the case of a Participant with respect to whom a Prohibited Payment (or
series of Prohibited Payments under a single optional form of benefit) is made
under subsection (d)(iii) or (d)(iii)(A), no additional Prohibited Payment may
be made with respect to that Participant during any period of consecutive Plan
Years for which Prohibited Payments are limited under this subsection (d).

(G) Benefits provided with respect to a Participant and any beneficiary of the
Participant (including an alternate payee, as defined in Code Section 414(p)(8))
are aggregated. If the only benefits paid under the Plan with respect to the
Participant are death benefits payable to the beneficiary, then subsection
(C) of this Section is applied by substituting the lifetime of the beneficiary
for the lifetime of the Participant. If the accrued benefit of a Participant is
allocated to such an alternate payee and one or more other persons, then the
unrestricted amount under subsection (E) of this Section is allocated among such
persons in the same manner as the accrued benefit is allocated, unless a
qualified domestic relations order (as defined in Code Section 414(p)(1)(A))
with respect to the Participant or the alternate payee provides otherwise.

 

-49-



--------------------------------------------------------------------------------

(H) This subsection (d) does not apply to the Plan for a Plan Year if the terms
of the Plan, as in effect for the period beginning on September 1, 2005,
provided for no benefit accruals with respect to any Participants. In such case,
if the Plan provides for benefit accruals during any time on or after
September 1, 2005 (treating benefit increases pursuant to a Plan amendment as
benefit accruals), this subsection (H) ceases to apply for the Plan as of the
date any benefits accrue under the Plan (or the date the amendment takes
effect).

(I) If a Participant or beneficiary requests a distribution in an optional form
of benefit that includes a Prohibited Payment that is not permitted to be paid
under this subsection (d), the Participant retains the right to delay
commencement of benefits in accordance with the terms of the Plan and applicable
qualification requirements (such as Code Sections 411(a)(11) and 401(a)(9)).

(J) For purposes of this subsection (d), the term “Prohibited Payment” means
(1) any payment for a month that is in excess of the monthly amount paid under a
straight life annuity (plus any Social Security supplements described in the
last sentence of Code Section 411(a)(9)) to a Participant or beneficiary whose
Annuity Starting Date occurs during any period that a limitation under this
subsection (d) is in effect; (2) any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits; (3) any transfer of assets and
liabilities to another plan maintained by the same employer (or by any member of
the employer’s controlled group) that is made in order to avoid or terminate the
application of Code Section 436 benefit limitations; and (4) any other payment
that is identified as a Prohibited Payment by the Commissioner in revenue
rulings and procedures, notices and other guidance published in the Internal
Revenue Bulletin. In the case of a beneficiary that is not an individual, the
amount that is a Prohibited Payment is determined in accordance with the rules
set forth in the Code Section 436 Regulations.

(K) Solely for purposes of applying the limitations on accelerated benefit
payments under this subsection (d), the term “Annuity Starting Date” means, as
applicable (1) the first day of the first period for which an amount is payable
as an annuity as described in Code Section 417(f)(2)(A)(i); (2) in the case of a
benefit not payable in the form of an annuity, the Annuity Starting Date is the
Annuity Starting Date for the Qualified Joint and Survivor Annuity that is
payable under the Plan at the same time as the benefit that is not payable as an
annuity; (3) in the case of an amount payable under a retroactive Annuity
Starting Date, the benefit commencement date (instead of the date determined
above); (4) the date of the purchase of an irrevocable commitment from an
insurer to pay benefits under the Plan; and (5) the date of any transfer to
another plan described in subsection (J)(3) of this subsection. If a Participant
commences benefits at an Annuity Starting Date and, after the death of the
Participant, payments continue to a beneficiary, the Annuity Starting Date for
the payments to the Participant constitutes the Annuity Starting Date for
payments to the beneficiary, except that a new Annuity Starting Date occurs
(determined by

 

-50-



--------------------------------------------------------------------------------

subsection (1), (2), or (3) of this subsection (K) to the payments to the
beneficiary) if the amounts payable to all beneficiaries of the Participant in
the aggregate at any future date can exceed the monthly amount that would have
been paid to the Participant had he or she not died.

(iv) Involuntary distributions under Code Section 411(a)(11) are not prohibited
by this subsection (d).

(e) Limitation On Benefit Accruals For Plans With Severe Funding Shortfalls. In
any case in which the Plan’s AFTAP for a Plan Year is less than 60%, benefit
accruals under the Plan will cease as of the applicable Funding Measurement
Date. If the Plan is required to cease benefit accruals under this subsection
(e), then the Plan is not permitted to be amended in a manner that would
increase the liabilities of the Plan by reason of an increase in benefits or
establishment of new benefits. The preceding sentence applies regardless of
whether an amendment would otherwise be permissible under subsection (c) of this
Section. The foregoing prohibition on additional benefit accruals ceases to
apply with respect to a Plan Year, effective as of the first day of the Plan
Year, upon payment by the Company of a contribution allowed by subsection (f) of
this Section.

(f) Methods To Avoid Or Terminate Benefit Limitations. Despite any other
provision of the Plan, the Company may elect to utilize any of the methods set
forth in Code Section 436 and the Regulations thereunder to avoid or terminate
the imposition of any of the limitations under this Section 6.13.

(g) Definitions. For purposes of this Section 6.13, “AFTAP” shall mean the
Plan’s “adjusted funding target attainment percentage” as defined in, and
determined in accordance with, Code Section 436 and the Regulations thereunder.
In addition, “Funding Measurement Date” shall mean the Plan’s “Section 436
measurement date” as defined in, and determined in accordance with, the Code
Section 436 Regulations.

 

-51-



--------------------------------------------------------------------------------

ARTICLE VII

TOP-HEAVY PLAN LIMITATIONS

Section 7.1: Application Of Top-Heavy Rules.

If the Plan is or becomes a Top-heavy Plan, the limitations and requirements
contained in this Article shall apply and shall supersede any conflicting
provision of the Plan.

Section 7.2: Definitions.

(a) Top-heavy Plan. A “Top-heavy Plan” shall mean, with respect to any Plan
Year, (i) any Defined Benefit Plan maintained by the Company or an Affiliated
Company if, as of the Determination Date, the total Present Value of Accrued
Benefits under such plan for Key Employees exceeds 60% of the total Present
Value of Accrued Benefits under such plan for all participants in such plan; and
(ii) any Defined Contribution Plan maintained by the Company or an Affiliated
Company if, as of the Determination Date, the total Aggregate Accounts of Key
Employees under the plan exceeds 60% of the total Aggregate Accounts of all
participants under such plan. Each plan of the Company required to be included
in an Aggregation Group shall be treated as a Top-heavy Plan if the Aggregation
Group is a Top-heavy Group.

(b) Top-heavy Group. A “Top-heavy Group” shall mean any Aggregation Group if the
sum of (i) the total Present Value of Accrued Benefits for Key Employees under
all Defined Benefit Plans included in the Aggregation Group (determined as of
the Determination Date for each such plan), and (ii) the total Aggregate
Accounts of Key Employees under all Defined Contribution Plans included in the
Aggregation Group (determined as of the Determination Date for each such plan)
exceeds 60% of a similar sum determined for all participants in such plans. For
purposes of determining whether the plans in a Top-heavy Group exceed the
foregoing 60% test, the plans shall be aggregated by adding together the results
for each plan as of the Determination Dates for such plans that fall within the
same calendar year.

(c) Aggregation Group. An “Aggregation Group” shall mean each plan of the
Company or of an Affiliated Company in which a Key Employee is a participant,
and each plan of the Company or of an Affiliated Company that enables the
plan(s) containing a Key Employee to meet the anti-discrimination requirements
of Code Sections 401(a)(4) or 410, including terminating or terminated plans
maintained within the last five years ending on the Determination Date that
would, but for such plan(s) termination, be part of the Aggregation Group. The
Company can elect to include in the Aggregation Group any plan not otherwise
required to be included, if such group, after such election, would continue to
meet the anti-discrimination requirements of Code Sections 401(a)(4) and 410;
provided, however, that any such plan will not be otherwise deemed a Top-heavy
Plan by reason of such election.

(d) Determination Date. With respect to any plan year, “Determination Date”
shall mean the last day of the preceding plan year or, in the case of the first
plan year of any plan, the last day of such plan year.

(e) Present Value Of Accrued Benefit: A participant’s “Present Value of Accrued
Benefit” as of any Determination Date shall be calculated:

 

-52-



--------------------------------------------------------------------------------

(i) as of the most recent valuation date (“Valuation Date”) which is within the
12-month period ending on such Determination Date;

(ii) for the first plan year, as if (1) the participant terminated service as of
the Determination Date, or (2) the participant terminated service as of the
Valuation Date, but taking into account the estimated Present Value of Accrued
Benefit as of the Determination Date;

(iii) for any other plan year, as if the participant terminated service as of
the Valuation Date; and

(iv) using the interest rate and mortality assumptions set forth in the Defined
Benefit Plan.

(v) Solely for the purposes of determining if the Plan, or any other plan
included in the Aggregation Group, is a Top-heavy Plan, the accrued benefit of a
Non-Key Employee shall be determined under (1) the method, if any, that
uniformly applies for accrual purposes under all plans maintained by the Company
and all Affiliated Companies, or (2) if there is no such method, as if such
benefit accrued not more rapidly than the slowest accrual rate permitted under
the fractional accrual rate of Code Section 411(b)(1)(C).

For the foregoing purposes, the Valuation Date must be the same valuation date
used for computing the defined benefit plan minimum funding costs, regardless of
whether a valuation is performed that year.

(f) Aggregate Account: A participant’s “Aggregate Account” shall be determined
as follows:

(i) For Defined Contribution Plans not subject to the minimum funding
requirements of Code Section 412, a participant’s Aggregate Account as of any
Determination Date shall be the sum of:

(A) such participant’s account balance as of the most recent valuation date
(“Valuation Date”) occurring within the 12-month period ending on such
Determination Date; plus

(B) an adjustment for contributions due as of such Determination Date. Such
adjustment is generally the amount of any contributions actually made after the
Valuation Date but before the Determination Date. In the first plan year, such
adjustment shall also reflect any contributions actually made after the
Determination Date that are allocated as of a date in that first plan year.

(ii) For Defined Contribution Plans subject to the minimum funding requirements
of Code Section 412, a participant’s Aggregate Account as of any Determination
Date shall be the sum of:

 

-53-



--------------------------------------------------------------------------------

(A) such participant’s account balance as of the most recent valuation date
(“Valuation Date”) occurring within the 12-month period ending on such
Determination Date, including contributions that would be allocated as of a date
not later than such Determination Date; plus

(B) an adjustment for contributions due as of such Determination Date. Such
adjustment shall reflect the amount of any contribution actually made (or due to
be made) after the Valuation Date but before the expiration of the extended
payment period described in Code Section 412(c)(10).

(g) Key Employee. “Key Employee” shall mean any participant (including any
former participant or deceased participant) of any plan maintained by the
Company or an Affiliated Company who, at any time during the Plan Year, was:

(i) an officer of the Company or an Affiliated Company whose annual Earnings
exceed $160,000 (for 2009), as adjusted under Code Section 416(i)(1) (provided,
however, that no more than 50 employees (or, if lesser, the greater of three
employees or 10% of all employees) shall be treated as officers; provided
further, however, that if the total number of officers exceeds this numerical
limitation, only the highest compensated officers shall be included);

(ii) a 5% Owner of the Company or an Affiliated Company; or

(iii) a 1% Owner of the Company or an Affiliated Company whose annual Earnings
exceed $150,000, or such other amount as may be allowed under Code
Section 416(i) and the applicable Regulations.

For purposes of the foregoing definition, (i) the beneficiary of a Key Employee
shall be treated as a Key Employee, and (ii) the beneficiary of a former Key
Employee shall be treated as a former Key Employee. Inherited benefits will
retain the character of the benefits of the Key Employee who performed the
services for the Company. For purposes of the foregoing, the identification of a
Key Employee will be determined in accordance with Code Section 416(i) and the
Regulations thereunder.

(h) Non-Key Employee. “Non-Key Employee” shall mean any Participant who is not a
Key Employee, including any Participant who is a former Key Employee.

Section 7.3: 60% Test - Special Rules.

For purposes of applying the 60% test described in Section 7.2(a), the following
special rules shall apply:

(a) Participant Contributions. Benefits derived from both Participant
contributions (whether voluntary or mandatory, but not deductible contributions)
and the employer’s contributions shall be considered.

(b) Previous Distributions. In determining the Present Value of Accrued Benefit
or the Aggregate Account of any participant under any plan (or plans that form
the Aggregation Group), such present value or account shall be increased by the
aggregate of

 

-54-



--------------------------------------------------------------------------------

distributions made to such participant from such plan (or plans forming the
Aggregation Group) during the one-year period ending on the Determination Date.
For this purpose, “participant” shall include an employee who is no longer
employed by the Company or an Affiliated Company. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Code
Section 416(g)(2)(A)(i). In the case of a distribution made for a reason other
than separation from service, death, or disability, this provision shall be
applied by substituting “five-year period” for “one-year period.” Despite the
foregoing, any distribution to a participant that is made after the Valuation
Date and before the Determination Date for any plan year shall not be considered
a distribution to the extent it is already included in such participant’s
Present Value of Accrued Benefit or Aggregate Account as of such Valuation Date.

(c) Rollover Contributions. Rollover contributions shall be treated as follows:

(i) The following rules shall apply to related rollovers and plan-to-plan
transfers (ones either not initiated by the participant or made to a plan
maintained by the Company or any Affiliated Company). If the plan provides such
rollover or plan-to-plan transfer, it shall not be counted as a distribution for
purposes of this Section 7.3. If the plan receives such rollover or plan-to-plan
transfer, it shall consider such rollover or plan-to-plan transfer as part of
the participant’s Present Value of Accrued Benefit or Aggregate Account,
regardless of the date on which such rollover or plan-to-plan transfer was
received.

(ii) The following rules shall apply to unrelated rollovers and plan-to-plan
transfers (ones which are both initiated by a participant and made from a plan
maintained by one employer to a plan maintained by another employer). If the
plan provides such rollover or plan-to-plan transfer, it shall always consider
such rollover or plan-to-plan transfer as a distribution for purposes of this
Section 7.3. If the plan receives such rollover or plan-to-plan transfer, it
shall not consider such rollover or plan-to-plan transfer as part of the
participant’s Present Value of Accrued Benefit or Aggregate Account if it was
accepted after December 31, 1983.

(d) Change Of Status. The accrued benefit or account of a participant who was
formerly a Key Employee, but who ceased to be a Key Employee in any plan year,
will not be taken into account for such plan year.

(e) No Service For Last Year. If any individual has not performed services for
the employer maintaining the Plan during the one-year period ending on the
Determination Date, the accrued benefit or account of such individual shall not
be taken into account.

Section 7.4: Minimum Vesting Requirement.

(a) If the Plan is a Top-heavy Plan, the top-heavy vesting schedule set forth
below shall apply:

Three-Year Cliff Vesting. Each Participant who has completed three Years of
Service with the Company shall be 100% vested in his or her Accrued Benefit.

 

-55-



--------------------------------------------------------------------------------

(b) Despite the foregoing, if the Plan becomes a Top-heavy Plan, any portion of
a Participant’s Accrued Benefit that was nonforfeitable before the Plan became a
Top-heavy Plan shall remain nonforfeitable.

(c) If the Plan ceases to be a Top-heavy Plan, the Plan shall nevertheless
continue to apply the top-heavy vesting schedule then in effect.

Section 7.5: Minimum Benefit Requirement.

(a) Subject only to subsections (b) and (c) immediately below, for any Plan Year
in which the Plan is a Top-heavy Plan, each Non-Key Employee who has completed a
Year of Service during such Plan Year will accrue a minimum nonforfeitable
benefit of not less than the Applicable Percentage multiplied by his or her
average Compensation for the five consecutive years for which such Participant
had the highest compensation. Such benefit shall be provided solely by the
Company’s contributions and expressed as a straight life annuity (with no
ancillary benefits) commencing at Normal Retirement Age. The “Applicable
Percentage” is the lesser of (i) 2% multiplied by the number of such
Participant’s Years of Service (disregarding Years of Service when the Plan was
not Top-heavy and Years of Service completed in Plan Years that began before
January 1, 1984), or (ii) 20%. This minimum benefit shall be determined without
regard to any benefit provided under Social Security or any other federal or
state law. This minimum benefit shall accrue even though, under the other
provisions of the Plan, such Participant would not otherwise be entitled to
accrue a benefit, or would have received a smaller accrual for the Plan Year,
because (1) such Participant fails to make a mandatory contribution to the Plan,
(2) such Participant’s Earnings are less than the Plan’s stated amount, (3) such
Participant is not employed by the Company on the last day of the Plan Year, or
(4) the Plan is integrated with Social Security.

(b) For Plan Years beginning on or after January 1, 1985, any Company
contribution that is attributable to a salary reduction or similar arrangement
shall be considered for purposes of satisfying the minimum contribution required
by this Section. For Plan Years beginning on or after January 1, 1989, elective
contributions on behalf of Key Employees are taken into account in determining
the minimum required contribution under Code Section 416(c)(2), but such
contributions on behalf of Non-Key Employees may not be treated as employer
contributions for purposes of the minimum contribution or benefit requirements
of Code Section 416.

(c) If the Company maintains one or more qualified plans in addition to the
Plan, and if the Plan is a Top-heavy Plan, then in accordance with the
applicable Regulations, only one such plan need be designated by the Company to
provide the minimum benefit provided for in this Section.

 

-56-



--------------------------------------------------------------------------------

ARTICLE VIII

THE COMMITTEE

Section 8.1: Members.

(a) The Committee shall consist of the number of members designated by the Board
of Directors and shall be appointed by the Board of Directors. Its members shall
serve at the pleasure of the Board of Directors. A person so appointed shall
become a member by filing a written notice of acceptance with the Board of
Directors. A member of the Committee may resign by delivering a written notice
of resignation to the Board of Directors. The Board of Directors may remove any
member of the Committee by delivering a written notice of such removal to him or
her. A resignation or removal shall be effective on the date specified in such
notice or resolution. The Trustee shall be promptly notified by the Board of
Directors of any change in the membership of the Committee, and shall be
supplied with specimen signatures of each Committee member.

(b) Vacancies in the membership of the Committee shall be filled promptly by the
Board of Directors. If the Company is not in existence when a vacancy in the
Committee membership arises, such vacancy shall be filled as follows, in the
indicated order of priority:

 

  1st: The remaining member(s) of the Committee shall appoint new member(s) to
fill all vacancies.

 

  2nd: If vacancies on the Committee are not filled pursuant to the foregoing,
then a court of competent jurisdiction shall fill such vacancies. The Trust
shall pay the expenses incurred in connection with such court appointment.

Section 8.2: Committee Action.

(a) The Committee shall choose a Secretary and an Assistant Secretary (either of
whom is referred to below as the “Secretary”) who shall keep minutes of the
Committee’s proceedings and all records and documents pertaining to the
Committee’s administration of the Plan. Any action of the Committee shall be
taken pursuant to the vote of a majority, or pursuant to the written consent of
a majority, of its members. A quorum of the Committee shall consist of three
members. Any two Committee members may sign any certificate or other document on
behalf of the Committee. The Trustee and all other persons dealing with the
Committee may conclusively rely upon any certificate or other document that is
signed by at least two members of the Committee and that purports to have been
duly authorized by the Committee.

(b) A member of the Committee shall not vote or act upon any matter that relates
solely to himself or herself as a Participant. If a matter arises affecting one
member of the Committee as a Participant and the other members of the Committee
are unable to agree on the disposition of such matter, the Board of Directors
shall appoint a substitute member of the Committee in the place and stead of the
affected member, for the sole purpose of passing upon and deciding that
particular matter. If the Company is not in existence then, such substitute

 

-57-



--------------------------------------------------------------------------------

member of the Committee shall be appointed in the manner provided for in this
Article when there is a vacancy in the Committee’s membership.

Section 8.3: Rights And Duties.

(a) Except as otherwise set forth in subsection (b), (c) and (d) below, all
fiduciary responsibility respecting the management or administration of the Plan
and its assets are vested in the Committee, and the Committee shall be the Named
Fiduciary with respect to the Plan’s assets, and the “administrator” of the Plan
as defined in Section 3(16)(A) of ERISA.

(b) The Trustee shall (i) have custody of the Plan’s assets, (ii) have the
powers designated in the trust document and (iii) be the Named Fiduciary with
respect to the custody of the Plan’s assets.

(c) The Committee may designate one or more Investment Managers (including the
Trustee, if the Trustee is authorized to be an Investment Manager) to manage the
investment of the Plan’s assets, and such Investment Manager(s) shall be the
Named Fiduciary with respect to the management and investment of the Plan’s
assets.

(d) The Committee may designate one or more persons or entities to carry out any
of its functions under the Plan, other than those of managing and controlling
the Plan’s assets, which may only be done pursuant to subsections (b) or
(c) immediately above.

(e) The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, and shall be charged with the
general administration of the Plan, except to the extent that powers are
retained by the Company. The Committee shall have the discretion and authority
to interpret the Plan. The Committee’s powers shall include (without limitation)
the power and discretion:

(i) to determine all questions relating to the eligibility of Employees to
participate in the Plan;

(ii) to determine, compute and certify to the Trustee the amount and kind of
benefits payable to the Participants and their Beneficiaries;

(iii) to authorize all disbursements by the Trustee from the Trust;

(iv) to direct the Trustee with respect to all investments of the principal or
income of the Trust (if an Investment Manager has not been appointed) and with
respect to other matters concerning the Trust’s assets;

(v) to employ such agents and advisors as may be reasonably necessary or
convenient and to pay them (or cause to be paid to them) reasonable
compensation;

(vi) to maintain all the necessary records for the administration of the Plan,
other than those maintained by the Trustee; and

 

-58-



--------------------------------------------------------------------------------

(vii) to adopt, amend, and interpret rules for the administration or regulation
of the Plan that are not inconsistent with its terms and the applicable law and
Regulations.

(f) Members of the Committee and other Fiduciaries shall discharge their duties
with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person, acting in a like capacity and familiar with
such matters, would use in the conduct of an enterprise of a like character and
with like aims. Subject to other provisions of the Plan, the Committee shall
diversify the Plan’s investments so as to minimize the risk of large losses,
unless, under the circumstances, it is clearly prudent not to do so, or unless
the Plan specifically provides for the acquisition and holding of qualifying
employer real property or securities, as defined in Sections 407(d)(4) and
(5) of ERISA.

(g) A member of the Committee or other Fiduciary shall be liable for a breach of
fiduciary responsibility of another member or another Fiduciary only if:

(i) such member or Fiduciary participates knowingly in, or knowingly undertakes
to conceal, an act or omission of such other member or Fiduciary, knowing that
such act or omission is a breach;

(ii) such member or Fiduciary has enabled such other member or Fiduciary to
commit a breach by virtue of his or her failure to comply with the duty of care
set forth above in the administration of such member’s or Fiduciary’s own
responsibilities as a Fiduciary; or

(iii) such member or Fiduciary has knowledge of a breach by such other member or
Fiduciary, unless such member or Fiduciary makes reasonable efforts under the
circumstances to remedy such breach.

Section 8.4: Information.

To enable the Committee to perform its functions, the Company shall supply
complete and timely information to the Committee on all matters relating to the
compensation of all Participants, their employment, their retirement, death, or
the cause for termination of employment, and such other pertinent information as
the Committee may require. The Committee shall advise the Trustee of such of the
foregoing information as may be pertinent to the Trustee’s administration of the
Trust.

Section 8.5: Compensation, Indemnity And Liability.

(a) The members of the Committee shall serve without compensation for their
services. No member of the Committee or other Fiduciary need be bonded, except
as required by federal or state law or regulation. The Committee is authorized
to employ such legal counsel or other persons as it may deem advisable to assist
it in the performance of its duties under the Plan.

(b) The Company shall indemnify and hold each member of the Committee harmless
against any and all expenses and liabilities arising out of membership on the
Committee (including reasonable attorneys’ fees and disbursements), excepting
only expenses and liabilities

 

-59-



--------------------------------------------------------------------------------

arising out of such member’s own willful misconduct or gross negligence. The
provisions of this subsection shall survive the termination of the Plan and the
resignation or removal of the Committee member who is entitled to the indemnity.

Section 8.6: Administrative Expenses Of The Plan.

All reasonable expenses of administering the Plan, including, but not limited
to, actuarial, administration, accounting, investment, recordkeeping, and legal
fees and costs incurred in connection with such activities (including, without
limitation, expenses incurred by the Committee pursuant to Section 8.3), shall
be paid by the Trustee pursuant to the direction of the Committee and shall be a
charge against the trust estate, except to the extent that such expenses may be
paid by the Company. The expense of maintaining errors and omissions liability
insurance, if any, covering members of the Committee, the Trustee, or any other
Fiduciary shall be paid by the Company.

Section 8.7: Resignation And Removal Of The Investment Manager.

(a) An Investment Manager may resign at any time by delivering to the Board of
Directors a written notice of resignation. Such resignation shall take effect on
the date specified in such notice, which shall not be less than 30 days after
the notice is delivered, unless such 30-day period is waived by the Board of
Directors. If the Company is not in existence when an Investment Manager
resigns, then such written notice shall be delivered to the person(s) or court
entitled to appoint a successor Investment Manager.

(b) An Investment Manager may be removed by the Company by delivering to such
Investment Manager a written notice of removal. Such removal shall take effect
on the date specified in such notice, which shall not be less than 30 days after
the notice is delivered, unless such 30-day notice is waived by such Investment
Manager.

(c) The Company, upon receiving a notice of resignation from an Investment
Manager, or upon giving a notice of removal to an Investment Manager, shall
promptly appoint a successor Investment Manager, if needed. Otherwise, the
continuing Investment Manager(s) shall serve as the Investment Manager. Upon the
Company’s failure or refusal to appoint such a successor Investment Manager
within 30 days after such a notice of resignation or removal is given, then, if
there is no Investment Manager serving, the Committee, or if there is no
Committee, a majority of the Participants, shall nominate a successor Investment
Manager. If no successor Investment Manager is appointed pursuant to the
foregoing, then, whenever there is no Investment Manager serving, a court of
competent jurisdiction shall appoint such a successor Investment Manager. The
Trust shall pay the expenses incurred in connection with such court appointment.

(d) Any successor Investment Manager appointed as provided for above may qualify
by signing and delivering to the Board of Directors (if the Company exists then)
a document in which such successor Investment Manager accepts such appointment,
and, upon such delivery, such successor Investment Manager, without further act,
shall become vested with all discretions and duties of the predecessor
Investment Manager with like effect as if originally named as an Investment
Manager. If the Company does not exist when a successor Investment

 

-60-



--------------------------------------------------------------------------------

Manager qualifies, the document mentioned above shall be kept with the Trustee’s
records for the Trust.

 

-61-



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT AND TERMINATION

Section 9.1: Amendments.

The Company, acting through the Board of Directors, or the Committee may amend
the Plan from time to time and may amend or cancel any such amendment. Each
amendment must be set forth in a document that is signed by an officer of the
Company, and the Plan shall be deemed to have been amended in the manner and at
the time set forth in such document, and all Participants shall be bound by it.
Despite the foregoing, any such amendment shall be subject to the following
provisions:

(a) No amendment shall be effective that attempts to cause any asset of the Plan
to be used for, or diverted to, purposes other than for the exclusive benefit of
the Participants or their Beneficiaries, except for such changes, if any, that
are required to permit the Plan to meet the applicable requirements of the Code,
or as may be made to assure the deductibility for tax purposes of any
contribution by the Company.

(b) No amendment shall have any retroactive effect that would deprive any
Participant of any benefit already vested, nor shall the vesting provisions of
the Plan be amended, unless each Participant with at least three Years of
Service is permitted to elect to continue to have the prior vesting provisions
apply to him or her, except for such changes, if any, that are required to
permit the Plan to meet applicable requirements of the Code, or as may be made
to assure the deductibility for tax purposes of any contribution by the Company.
Any such election must be made during the period beginning with the date the
amendment is adopted and ending 60 days after the latest of:

(i) the date the amendment is adopted;

(ii) the date the amendment becomes effective; or

(iii) the date on which the Participant receives written notice of the amendment
from the Company or the Committee.

(c) No amendment shall create or effect any discrimination in favor of
Participants who are highly compensated Employees.

(d) No amendment shall increase the duties or liabilities of the Trustee without
the Trustee’s written consent.

(e) No amendment shall decrease any Participant’s Accrued Benefit or eliminate
an optional form of distribution.

Section 9.2: Discontinuance Of Plan.

(a) The Company expects that the Plan and the Company’s contributions under it
will be continued indefinitely, and the Trust is irrevocable. However,
continuance of the Plan is not assumed as a contractual obligation of the
Company, and the Company reserves the

 

-62-



--------------------------------------------------------------------------------

right to reduce, temporarily suspend, or discontinue contributions under the
Plan if, and to the extent, permitted under ERISA or the Code. In addition, upon
a partial termination (within the meaning of Code Section 411(d)(3)), the
interest of each affected Participant in each of his or her Accrued Benefit
shall become 100% vested, if it is not already fully vested. Upon Plan
termination, (i) if the interest credit rate (or equivalent amount) under the
Plan is a variable rate, the rate of interest used to determine accrued benefits
under the Plan shall be equal to the average of the rates of interest used under
the Plan during the five-year period ending on the termination date, and
(ii) the interest rate and mortality table used to determine the amount of any
benefit under the Plan payable in the form of an annuity payable at normal
retirement age is the rate and table specified under the Plan for such purposes
as of the termination date. For purposes of (ii), if the rate of interest is a
variable rate, then the rate is the average of such rates during the five-year
period ending on the termination date.

(b) The Board of Directors may terminate the Plan at any time upon delivering a
written notice to the Trustee. Upon the Plan’s termination, the interest of each
Participant in each of his or her Accounts shall become 100% vested, if it is
not already fully vested. Upon the termination of the Plan, the Committee shall,
as is necessary, direct the Trustee to liquidate the Trust’s assets. After such
liquidation, the Committee shall make, after deducting the estimated expenses of
such liquidation and distribution, the allocations required under the Plan as
though the date when such liquidation was completed were an Anniversary Date.
After receiving appropriate instructions from the Committee, the Trustee shall
promptly distribute the Trust’s assets in accordance with subsection (d) below.

(c) The Plan shall automatically terminate upon the happening of any of the
following events:

(i) adjudication of the Company as a bankrupt;

(ii) general assignment by the Company to or for the benefit of creditors; or

(iii) dissolution of the business of the Company,

provided, however, that the Plan may be continued by any successor business
organization or any business organization into which the Company is merged or
consolidated that employs some or all of the Participants, if such business
organization agrees with the Trustee in writing to accept the obligations of the
Plan and to continue it in full force and effect in accordance with
Section 11.10.

(d) In the event of the termination, either complete or partial, of the Plan,
the Committee shall allocate the assets of the Plan available to provide
benefits among the Participants and Beneficiaries affected by the Plan
termination, and shall liquidate the pension obligations to such retired
Participants and Beneficiaries at their then Actuarial Equivalent value by a
lump sum payment in cash to them from the Trust, or by using the Trust to
purchase annuities for them, or otherwise as the Committee shall determine in
the following order:

 

First:    In the case of the benefit of a Participant or beneficiary which was
in pay status as of the beginning of the three-year period ending on

 

-63-



--------------------------------------------------------------------------------

   the termination date of the Plan, to each such benefit, based on the
provisions of the Plan (as in effect during the five-year period ending on such
date) under which such benefit would be the least. This lowest benefit in pay
status during a three-year period shall be considered the benefit in pay status
for such period. Second:    In the case of a Participant’s or beneficiary’s
benefit (other than a benefit described in priority category Second) which would
have been in pay status as of the beginning of such three-year period if the
Participant had retired prior to the beginning of the three-year period and if
his or her benefits had commenced (in the normal form of payment under the Plan)
as of the beginning of such period, to each such benefit based on the provisions
of the such benefit would be the least. Third:    To all other benefits (if any)
of individuals under the Plan guaranteed by the Pension Benefit Guaranty
Corporation determined without regard to prior plan terminations. Fourth:    To
all other nonforfeitable benefits under the Plan. Fifth:    To all other
benefits under the Plan. Sixth:    Any residual assets of the Plan may then be
distributed to the Company, if all liabilities of the Plan to Participants and
their Beneficiaries have been satisfied, and the distribution does not
contravene any provision of law.

 

-64-



--------------------------------------------------------------------------------

ARTICLE X

CLAIMS PROCEDURE

Section 10.1: Presentation Of Claim.

Any Participant or beneficiary of a deceased Participant or duly authorized
representative of either (such Participant or beneficiary or duly authorized
representative being referred to below as a “Claimant”) may deliver to the
Committee a written claim for a determination with respect to the amounts
(i) credited to (or deducted from) such Claimant’s Accounts, or
(ii) distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. The claim must state
with particularity the benefit determination desired by the Claimant.

Section 10.2: Notification Of Decision.

The Committee shall consider a Claimant’s claim within a reasonable time, but
not later than 90 days after receipt of the claim by the Plan, unless the
Committee determines that special circumstances require an extension of time for
processing the claim. If the Committee determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial 90-day period. In no event
shall such extension exceed a period of 90 days from the end of such initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. Once the benefit determination is made in accordance with
the foregoing, the Committee shall notify the Claimant in writing:

(a) that the Claimant’s requested benefit determination has been made, and that
the claim has been allowed in full; or

(b) that the Committee has reached a conclusion adverse, in whole or in part, to
the Claimant’s requested benefit determination. The Committee’s notice of
adverse benefit determination must be written in a manner calculated to be
understood by the Claimant, and it must contain:

(i) the specific reason(s) for the adverse benefit determination;

(ii) reference to the specific provisions of the Plan upon which such adverse
benefit determination was based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv) a description of the Plan’s claim review procedures set forth in
Section 10.3 and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

-65-



--------------------------------------------------------------------------------

Section 10.3: Review Of A Denied Claim.

Within 60 days after receiving a notice from the Committee of an adverse benefit
determination, a Claimant may file with the Board of Directors a written request
for a review of such adverse determination. Thereafter, but not later than 30
days after the review procedure began, the Claimant:

(a) may submit written comments, documents, records, and other information
relating to the claim for benefits;

(b) shall be provided, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits; and/or

(c) may request a hearing, which the Board of Directors, in its discretion, may
grant.

(d) The Board of Directors shall take into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.

Section 10.4: Decision On Review.

The Board of Directors shall render its decision on review within a reasonable
time, and not later than 60 days after the receipt of the Claimant’s review
request, unless a hearing is held or other special circumstances require
additional time, in which case the Board of Directors’ decision must be rendered
within 120 days after the receipt of the Claimant’s review request. If the Board
of Directors determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 60-day period. In no event shall such extension
exceed a period of 60 days from the end of the initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Board of Directors expects to render the benefit
determination on review. The Board of Directors’ decision must be written in a
manner calculated to be understood by the Claimant, and it must contain:

(a) specific reasons for the decision;

(b) reference to the specific Plan provisions upon which the decision was based;

(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits;

(d) a statement of the Claimant’s right to bring an action under ERISA
Section 502(a) concerning an adverse benefit determination; and

(e) such other matters as the Board of Directors deems relevant.

 

-66-



--------------------------------------------------------------------------------

For purposes of this Article, a document, record, or other information shall be
considered “relevant” to a Claimant’s claim if such document, record, or other
information was relied upon in making the benefit determination; was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; or demonstrates compliance with the
administrative processes and safeguards required under ERISA in making the
benefit determination.

 

-67-



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.1: Contributions Not Recoverable.

Subject to the next two sentences, it shall be impossible for any part of the
Trust’s principal or income to be used for, or diverted to, purposes other than
the exclusive benefit of the Participants or their Beneficiaries. Despite any
other provision of the Plan, the Company shall be entitled to recover (within
one year of the specified event):

(a) any contribution made to the Trust if (i) the Commissioner of Internal
Revenue, or his delegate, determines that the Plan and the Trust do not meet the
applicable requirements of the Code upon their initial qualification, with the
result that the Trust is not exempt from federal income tax, (ii) such
contribution was conditioned on such initial qualification of the Plan and
Trust, (iii) the application for determination of such initial qualification was
made within the time prescribed by law for filing the Company’s tax return for
the taxable year in which the Plan and Trust was adopted, or such later date as
the Secretary of the Treasury may prescribe, and (iv) such contribution is
returned to the Company within one year after the date the initial qualification
is denied;

(b) any contribution by the Company that was made by a mistake of fact, provided
that such contribution is returned to the Company within one year of the
contribution;

(c) any contribution by the Company (or any portion of it) that was disallowed
by the Internal Revenue Service as a deduction, provided that such contribution
(or such portion of it), to the extent disallowed, is returned to the Company
within one year of the disallowance of the deduction; and

(d) upon termination of the Plan, any residual assets under Section 9.2.

Subsections (b) and (c) above shall be operative only if, and to the extent,
expressly authorized by the applicable Regulations, or a Revenue Ruling, Revenue
Procedure, or other official promulgation of the Internal Revenue Service.

Section 11.2: Limitation On Participants’ Rights.

Participation in the Plan and Trust shall not give any Employee the right to be
retained in the Company’s employ or any right or interest in the Trust other
than as provided in the Plan. The Company reserves the right to dismiss any
Employee without any liability for any claim against the Trust (except to the
extent provided in the Plan) or against the Company. All benefits payable under
the Plan shall be provided solely from the assets of the Trust.

Section 11.3: Receipt Or Release.

Any payment to any Participant or beneficiary pursuant to the Plan shall, to the
extent of it, be in full satisfaction of all claims against the Trustee, the
Committee, Board of Directors, and the Company, and the Committee may require
such Participant or beneficiary, as a condition precedent to such payment, to
sign a receipt and release to such effect.

 

-68-



--------------------------------------------------------------------------------

Section 11.4: Nonassignability.

(a) None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor and, in particular,
they shall not be subject to attachment or garnishment or other legal process by
any creditor. In addition, no Participant or beneficiary shall have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds that he or she may expect to receive, contingently or
otherwise, under the Plan.

(b) Any restriction or prohibition against the assignment or alienation of
benefits under the Plan shall not apply to a (i) “qualified domestic relations
order” (“QDRO”), as that term is defined in Code Section 414(p), or (ii) a
benefit reduction or offset in accordance with Code Section 401(a)(13)(C). To
the extent provided in any QDRO, a former spouse of a Participant may be treated
as the spouse or surviving spouse of such Participant for all purposes under the
Plan.

Section 11.5: Governing Law.

The Plan and the Trust shall be construed, administered, and governed in all
respects under and by applicable federal law and, if they are not inconsistent
with federal law, the laws of the State of California. If any provision is
susceptible to more than one interpretation, the controlling interpretation
shall be the one that is consistent with the Plan being a qualified plan under
Code Section 401. If any provision of the Plan is held by a court of competent
jurisdiction to be invalid or unenforceable, the other provisions shall continue
to be fully effective.

Section 11.6: Headings.

Headings and subheadings in the Plan are inserted for convenience of reference
only, and they are not to be considered in construing the provisions of the
Plan.

Section 11.7: Counterparts.

This Agreement may be signed in counterparts, each of which shall be deemed an
original, and all such counterparts shall constitute but one and the same
document, which may be sufficiently evidenced by any one counterpart.

Section 11.8: Successors And Assigns.

This Agreement shall inure to the benefit of, and be binding upon, the parties
to it, and their successors and assigns.

Section 11.9: Gender And Number. As used in the Plan, the masculine, feminine
and neuter gender, and the singular and plural number, each include the
other(s), unless the context indicates otherwise.

Section 11.10: Merger, Consolidation Or Transfer Of Plan Assets. The Plan shall
not be merged or consolidated with, nor shall its assets or liabilities be
transferred to, any other plan (the “new plan”) unless each Participant would
receive in such new plan a benefit

 

-69-



--------------------------------------------------------------------------------

immediately after such merger, consolidation or transfer, if such new plan were
then terminated, that is equal to, or greater than, the benefit he or she would
have been entitled to receive immediately before such merger, consolidation or
transfer, if the Plan had been terminated then.

Section 11.11: Joinder Of Parties. In any action or other judicial proceeding
affecting the Plan, it shall be necessary to join as parties only the Trustee,
the Committee and the Company, and no Participant or other person having an
interest in the Plan shall be entitled to any notice or service of process.

Section 11.12: The Trust. This Plan and the Trust are both part of and
constitute a single integrated employee benefit plan and trust and shall be
construed together.

Section 11.13: Special Requirements For USERRA. Despite any other provision of
the Plan:

(a) An Employee re-employed under Chapter 43 of Title 38, United States Code
(“USERRA”) shall not incur a Break in Service by reason of such Employee’s
period of Qualified Military Service.

(b) Each period of Qualified Military Service served by an Employee shall, upon
reemployment under USERRA with the Company, constitute service with the Company
for the purpose of determining the nonforfeitability of the Employee’s accrued
benefits under the Plan and for the purpose of determining the accrual of
benefits under the Plan.

(c) An Employee re-employed under USERRA shall be entitled to accrued benefits
that are contingent on the making of, or derived from, employee contributions or
elective deferrals only to the extent the Employee makes payment to the Plan
with respect to such contributions or deferrals. No such payment may exceed the
amount the Employee would have been permitted or required to contribute had the
Employee remained continuously employed by the Company throughout the period of
Qualified Military Service. Any payment to the Plan shall be made during the
period beginning on the date of reemployment and whose duration is three times
the period of the Qualified Military Service (but not greater than five years).

(d) In the case of a Participant who dies while performing Qualified Military
Service, the survivors of such Participant shall be entitled to any additional
benefits (other than benefit accruals relating to the period of Qualified
Military Service) provided under the Plan had the Participant resumed employment
and then immediately terminated employment on account of death.

(e) If an individual on Qualified Military Service receives a differential wage
payment, (i) he or she shall be treated as an Employee of the Employer making
the payment, (ii) the differential wage payment shall be treated as
Compensation, and (iii) the Plan shall not be treated as failing to meet the
requirements of any provision described in Code Section 414(u)(1)(C) by reason
of any contribution or benefit that is based on the differential wage

 

-70-



--------------------------------------------------------------------------------

payment, provided, however, in the case of subsection (iii) above, the special
nondiscrimination requirements of Code Section 414(u)(12)(C) are met. The
special distribution rule of Code Section 414(u)(12)(B) shall also apply. For
purposes of the foregoing, “differential wage payment” shall have the meaning
given such term by Code Section 3401(h)(2).

(f) For purposes of this Section, “Qualified Military Service” shall mean any
service in the uniformed services (as defined in USERRA) by any Employee if such
Employee is entitled to reemployment rights under USERRA with respect to such
service.

Section 11.14: Facility Of Payment.

If any payee under the Plan is a minor, or if the Committee reasonably believes
that any payee is legally incapable of giving valid receipt and discharge for
any payment due him or her, the Committee may have such payment, or any part
thereof, made to the person (or persons or institution) whom it reasonably
believes is caring for or supporting such payee unless it has received due
notice of claim therefore from a duly appointed guardian or conservator of the
estate of such payee. Any such payment shall be a payment for the account of
such payee and shall, to the extent thereof, be a complete discharge of any
liability under the Plan to such payee.

Section 11.15: Electronic Media.

Any notice, Participant consent, or other document required under the Plan or
applicable law may be made or given through the means of electronic media,
provided such electronic media complies with applicable requirements of the
Code, ERISA, their applicable Regulations, and other applicable interpretations
thereof.

*  *  *  *  *  *  *  *  *

[Signature Page Follows]

 

-71-



--------------------------------------------------------------------------------

Signature Page

The Company has signed this Plan on the date indicated below, to be effective as
of the Effective Date.

 

  “Company”  

 

UNIFIED GROCERS, INC.

Dated: December 30, 2010   By:   Don Gilpin   Its:   Vice President, Human
Resources

 

-72-



--------------------------------------------------------------------------------

APPENDIX A

Table 1

Annuity Factors

 

Age

  

Factor

55    13.0 56    12.8 57    12.6 58    12.4 59    12.2 60    12.0 61    11.8 62
   11.6 63    11.4 64    11.2 65    11.0

Straight line interpolation of these factors will be used to reflect the
participant’s actual age in years and whole months.

Table 2

Contribution Credits

 

Years of Service

in Year of Credit*

  

Contribution Credit

(Percentage of Compensation)

0-4

   4%

5-9

   5%

10-14

   6%

15-19

   7%

20 and Over

   8%

 

* Determined as of the first day of the Plan Year for which the Contribution
Credit is being allocated.

 

-1-



--------------------------------------------------------------------------------

Table 3

Transition Contribution Credits

 

Actual Age at

Transition Date

  

Contribution Credit

(Percentage of Compensation)

40-44

   7%

45-49

   8%

50-54

   9%

55 and Over

   10%

Table 4

Early Retirement Factors

 

Years Prior to

Normal Age

  

Percentage

0

   100%

1

   95%

2

   90%

3

   85%

4

   80%

5

   75%

6

   70%

7

   65%

8

   60%

9

   55%

10 or more

   50%

Straight line interpolation of these percentages will be used where fractional
completed years prior to Normal Retirement Date are involved.

 

-2-



--------------------------------------------------------------------------------

Table 5

 

ERF

Age

  Years of Vesting Service   Under 25   25   26   27   28   29   30 55   0.500  
0.600   0.650   0.700   0.750   0.800   0.850 56   0.533   0.626   0.673   0.720
  0.767   0.813   0.860 57   0.567   0.654   0.697   0.740   0.784   0.827  
0.870 58   0.600   0.680   0.720   0.760   0.800   0.840   0.880 59   0.633  
0.706   0.743   0.780   0.817   0.853   0.890 60   0.667   0.734   0.767   0.800
  0.834   0.867   0.900 61   0.733   0.786   0.813   0.840   0.867   0.893  
0.920 62   0.800   0.840   0.860   0.880   0.900   0.920   0.940 63   0.867  
0.894   0.907   0.920   0.934   0.947   0.960 64   0.933   0.946   0.953   0.960
  0.967   0.973   0.980 65   1.000   1.000   1.000   1.000   1.000   1.000  
1.000

For purposes of the above table, fractional years of Vesting Service and
fractional ages shall be rounded to the nearest whole year.

 

-3-